As filed with the U.S. Securities and Exchange Commission on January 29, 2016 File Nos. 033-81396 811-08614 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 54 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 55 [X] (Check appropriate box or boxes) BRANDES INVESTMENT TRUST (Exact name of Registrant as Specified in Charter) 11988 El Camino Real, Suite 600 San Diego, California 92130 (Address of Principal Executive Office) (858) 755-0239 (Registrant's Telephone Number, including Area Code) Michael Glazer c/o Morgan, Lewis & Bockius LLP 300 South Grand Avenue, 22nd Floor Los Angeles, California 90071 (Name and address of agent for Service) As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [] Immediately upon filing pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(b). [] on (date) pursuant to Rule 485(a)(1). [X] 60 days after filing pursuant to Rule 485 (a)(1). [] 75 days after filing pursuant to Rule 485 (a)(2). [] on (date) pursuant to Rule 485(a)(2). If appropriate, check the following box: [] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE Post-Effective Amendment No. 53 for the purpose of requesting class identifiers for Class R6 shares was filed pursuant to Rule 485(a)(1) and incorporated by reference the information contained in Parts A, B and C of the Post-Effective Amendment No. 52, which was filed on November 30, 2015. This Post-Effective Amendment No.54 to the Registration Statement of Brandes Investment Trust is being filed for the purpose of responding to Staff comments with respect to Post-Effective Amendment No. 52 and updating annual financial information for the following series of the Trust:Brandes International Equity Fund, Brandes Global Equity Fund, Brandes Global Equity Income Fund, Brandes Global Opportunities Value Fund, Brandes Emerging Markets Value Fund, Brandes International Small Cap Equity Fund, Brandes Core Plus Fixed Income Fund Brandes Credit Focus Yield Fund and Separately Managed Account Reserve Trust. BRANDES Brandes International Equity Fund Class A – BIEAX Class C – BIECX Class E – BIEEX Class I – BIIEX Class R6 – BIERX Brandes Global Equity Fund Class A – BGEAX Class C – BGVCX Class E – BGVEX Class I – BGVIX Class R6 – BGVRX* Brandes Global Equity Income Fund Class A – BGIAX Class C – BGICX Class I – BGIIX Class R6 – BGIRX* Brandes Global Opportunities Value Fund Class A – BGOAX Class C – BGOCX Class I – BGOIX Class R6 – BOVRX* Brandes Emerging Markets Value Fund Class A – BEMAX Class C – BEMCX Class I – BEMIX Class R6 – BEMRX* Brandes International Small Cap Equity Fund Class A – BISAX Class C – BINCX Class I – BISMX Class R6 – BISRX* * Class R6 shares of this Fund are currently not available for purchase. Prospectus February 1, 2016 The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS SUMMARY SECTION Brandes International Equity Fund 1 This important section summarizes the Fund’s’ investments, risks, fees and past performance. Brandes Global Equity Fund 7 Brandes Global Equity Income Fund 12 Brandes Global Opportunities Value Fund 17 Brandes Emerging Markets Value Fund 23 Brandes International Small Cap Equity Fund 29 INVESTMENT OBJECTIVE, POLICIES AND RISKS This section provides details about the Funds’ investment strategies and risks. Investment Objectives 35 Investment Policies 35 Principal Risks of Investing in the Funds 39 Portfolio Holdings 42 FUND MANAGEMENT FUND MANAGEMENT 43 Review this section for information about the organizations and people who oversee the Funds. The Investment Advisor 43 Portfolio Managers 45 Other Service Providers 62 SHAREHOLDER INFORMATION SHAREHOLDER INFORMATION 63 This section explains how shares are valued and how to purchase and sell shares, and provides information on dividends, distributions and taxes. Description of Classes 63 Class A Shares 64 Class C Shares 68 Class E Shares 68 Class I Shares 68 Class R6 Shares 69 Shareholder Service Plan 69 Distribution Plan 70 Additional Payments to Dealers 70 Anti-Money Laundering 70 Pricing of Fund Shares 70 Purchasing and Adding to Your Shares 72 Exchanging Your Shares 74 Selling Your Shares 74 Policy on Disruptive Trading 76 Dividends and Distributions 78 Taxes 78 INDEX DESCRIPTION This section provides a description of the market indices mentioned in this Prospectus. INDEX DESCRIPTIONS 80 FINANCIAL HIGHLIGHTS Review this section for details on selected financial statements of the Funds. FINANCIAL HIGHLIGHTS 81 PRIVACY NOTICE PN-1 Table of Contents - Equity Prospectus SUMMARY SECTION Brandes International Equity Fund Investment Objective The Brandes International Equity Fund (the “International Equity Fund” or “Fund”) seeks long term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the International Equity Fund.You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $25,000 in the Brandes Funds.More information about these and other discounts is available from your financial professional and in the section titled, “Shareholder Information” on page63 of the Prospectus and “Additional Purchase and Redemption Information” on pageB-78 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class E(3) Class I Class R6 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75 % None None None None Maximum Deferred Sales Charge (Load) None* 1.00 %# None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class E Class I Class R6 Management Fees 0.80 % 0.80 % 0.80 % 0.80 % 0.80 % Distribution (12b-1) Fees 0.25 % 0.75 % None None None Other Expenses Shareholder Servicing Fees None 0.25% 0.25 % None None Other Expenses(1) 0.13% 0.13% 0.13 % 0.18 % 0.13 % Total Other Expenses 0.13 % 0.38 % 0.38 % 0.18 % 0.13 % Total Annual Fund Operating Expenses 1.18 % 1.93 % 1.18 % 0.98 % 0.93 % Less:Fee Waiver and/or Expense Reimbursement 0.00 % 0.00 % 0.00 % 0.02 % -0.11 % Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) 1.18 % 1.93 % 1.18 % 1.00 % 0.82 % * Investments of $1million or more are not subject to a front-end sales charge but generally will be subject to a deferred sales charge of 1.00% on amounts of less than $4 million, 0.50% on amounts of at least $4million but less than $10million and 0.25% on amounts of at least $10 million, if redeemed within one year from the date of purchase. # A charge of 1.00% will be imposed on Class C shares redeemed within one year of purchase by any investor. “Other Expenses” have been restated to reflect current expenses. In addition, “Other Expenses” for Class I shares includes 0.05% of class-specific sub-transfer agency fees. (2) The Advisor has contractually agreed to limit the International Equity Fund’s ClassA, ClassC, ClassE, ClassI and ClassR6 annual operating expenses (excluding acquired fund fees and expenses, taxes, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization or extraordinary expenses such as litigation), including repayment of previous waivers, to 1.20% for ClassA and ClassE, 1.95% for ClassC, 1.00% for ClassI and 0.82% for ClassR6, as percentages of therespective Fund classes’ average daily net assets through January 31, 2017 (the “Expense Caps”).The Expense Caps may be terminated at any time by the Board of Trustees upon 60 days’ written notice to the Advisor.The Advisor is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years with respect to any Class of the Fund.The Advisor may request reimbursement if the aggregate amount paid by the Fund toward operating expenses for the Class for the fiscal year (taking into account the reimbursement) does not exceed the Expense Cap with respect to such Class or any lower expense cap for the Class in effect at the time of the reimbursement. Summary Section -1- Brandes International Equity Fund Table of Contents - Equity Prospectus (3) Effective October 1, 2015, the Class E Shares for the International Equity Fund were closed to new investors.Accordingly, as of that date the Fund discontinued all sales of Class E Shares, except shares purchased: (1) through the reinvestment of dividends and distributions; and (2) by retirement plans (other than traditional IRAs, SIMPLE IRAs, Roth IRAs, SEP plans and SARSEP plans) that have already selected the Fund as an investment option.The Fund may relax this restriction on sales of shares at the discretion of the Board of Trustees from time to time. Example This Example is intended to help you compare the costs of investing in the International Equity Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $688 $928 $1,187 $1,924 Class C $296 $606 $1,042 $2,254 Class E $120 $375 $649 $1,432 Class I $102 $314 $544 $1,203 Class R6 $84 $285 $504 $1,133 You would pay the following expenses if you did not redeem your ClassC shares: 1 Year 3 Years 5 Years 10 Years Class C $196 $606 $1,042 $2,254 Portfolio Turnover The International Equity Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 27.50% of the average value of its portfolio. Principal Investment Strategies The International Equity Fund invests principally in equity securities of foreign companies.These companies generally have market capitalizations (market value of publicly traded securities) greater than $5billion.A foreign company is determined to be “foreign” on the basis of its domicile, its principal place of business, its primary stock exchange listing, and/or the source of its revenues.Under normal market conditions, the Fund invests at least 80% of its net assets measured at the time of purchase in equity securities of issuers located in at least three countries outside of the United States.Equity securities include common and preferred stocks, warrants and rights.Up to 30% of the Fund’s total assets, measured at the time of purchase, may be invested in securities of companies located in emerging market countries (including frontier market countries). Brandes Investment Partners, L.P., the International Equity Fund’s investment advisor (the “Advisor”), uses the principles of value investing to analyze and select equity securities for the Fund’s investment portfolio.When buying equity securities, the Advisor assesses the estimated “intrinsic” value of a company based on data such as a company’s earnings, cash flow generation, and/or asset value of the underlying business.By choosing securities that are selling at a discount to the Advisor’s estimates of their share of the company’s intrinsic business value, the Advisor seeks to establish an opportunity for long-term capital appreciation.The Advisor may sell a security when its price reaches a target set by the Advisor, the Advisor believes that other investments are more attractive, or for other reasons. Summary Section -2- Brandes International Equity Fund Table of Contents - Equity Prospectus Principal Investment Risks Because the values of the International Equity Fund’s investments will fluctuate with market conditions, so will the value of your investment in the Fund.You could lose money on your investment in the Fund, or the Fund could underperform other investments.Principal risks of the International Equity Fund are as follows: · Currency Risk – Because the International Equity Fund invests in securities denominated in foreign currencies, the U.S.dollar values of its investments fluctuate as a result of changes in foreign exchange rates.Such changes will also affect the Fund’s income. · Foreign Securities Risk – The performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the International Equity Fund invests. · Emerging Markets Risk – Emerging markets involve greater risk and volatility than more developed markets. Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar. Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S. dollar. Certain emerging markets are sometimes referred to as “frontier markets.” Frontier markets, the least advanced capital markets in the developing world, are among the riskiest markets in the world in which to invest. Frontier markets have the fewest number of investors and investment holdings and may not even have stock markets on which to trade. Investments in this sector are typically illiquid, nontransparent and subject to very low regulation levels as well as high transaction fees, and may also contain substantial political and currency risk. · Stock Risk – The values of the International Equity Fund’s investments fluctuate in response to the activities of individual companies and general stock market and economic conditions. · Value Securities Risk – The International Equity Fund invests in value securities, which are securities the Advisor believes are undervalued for various reasons, including but not limited to as a result of adverse business, industry or other developments, or are subject to special risks, or limited market understanding of the issuer’s business, that have caused the securities to be out of favor.It may take longer than expected for the prices of these securities to increase to the anticipated value, or they may never increase to that value or may decline.In addition, value securities, at times, may not perform as well as growth securities or the stock market in general, and may be out of favor with investors for varying periods of time. · Value Style Risk – Value style of investing has caused the Fund’s performance to deviate from the performance of market benchmarks and other managers for substantial periods of time and may do so in the future. Summary Section -3- Brandes International Equity Fund Table of Contents - Equity Prospectus Performance The following performance information shows you how the International EquityFund has performed and provides some indication of the risks of investing in the Fund by showing how its performance has varied from year to year.The bar chart shows changes in the yearly performance of the Fund’s ClassI shares since its inception.The table below compares the Fund’s total return over time to a broad-based securities index.The chart and table assume reinvestment of dividends and distributions.Of course, past performance, before and after taxes, does not indicate how the Fundwill perform in the future.Updated performance is available on the Fund’s website at www.brandesfunds.com. Brandes International Equity Fund Year-by-Year Total Returns as of December31, for Class I Shares Best Quarter Q2 23.19% Worst Quarter Q4 -17.86% Brandes International Equity Fund Average Annual Total Returns For periods ending December 31, 2015 Brandes International Equity Fund 1 Year 5 Years 10 Years Class A Shares – Return Before Taxes -7.33% 1.69% 1.48% Class C Shares – Return Before Taxes -3.34% 2.07% 1.29% Class E Shares – Return Before Taxes -1.66% 2.84% 2.10% Class R6 Shares – Return Before Taxes -1.44% 3.05% 2.28% Class I Shares – Return Before Taxes -1.44% 3.05% 2.28% Return After Taxes on Distributions -1.78% 2.88% 1.70% Return After Taxes on Distributions and Sale of Fund Shares -0.10% 2.86% 2.41% MSCI EAFE Index (reflects no deduction for fees, expenses or taxes) -0.81% 3.60% 3.03% The International Equity Fund commenced operations in 1997.Prior to October6, 2008, the Fund had only one class of shares (currently designated as ClassI Shares).ClassE shares commenced operations on October6, 2008.Performance shown prior to the inception of ClassE shares reflects the performance of ClassI shares restated to reflect ClassE expenses.ClassA shares commenced operations on January31, 2011, but prior to January31, 2013, ClassA shares were known as ClassS shares.(ClassA shares have the same operating expenses as ClassS shares.)Performance shown prior to January31, 2011 for ClassA shares reflects the performance of ClassI shares restated to reflect ClassA sales loads and expenses.ClassC shares commenced operations on January31, 2013.Performance shown prior to the inception of ClassC shares reflects the performance of ClassI shares restated to reflect ClassC expenses.Performance of Class R6 shares shown prior to the inception of Class R6 shares onFebruary 1, 2016, reflects the performance of Class I shares. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who are exempt from tax or hold their Fund shares through tax-advantaged accounts such as 401(k) plans or individual retirement accounts.After-tax returns are shown for ClassI shares only.After-tax returns for other Classes will vary. Summary Section -4- Brandes International Equity Fund Table of Contents - Equity Prospectus “Return After Taxes on Distributions” may be higher than the “Return Before Taxes” figures because the Fund receives dividends on securities that are net of foreign taxes. Such taxes may be eligible for pass through of foreign tax credits.Shareholders can use the foreign tax credits to reduce their tax liabilities.With a reduced tax liability, the shareholders are then able to reinvest more of the dividends allowing for a higher return. The “Return After Taxes on Distributions and Sale of Fund Shares” is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Management Investment Advisor. Brandes Investment Partners, L.P. Portfolio Managers Position with Advisor Managed this Fund Since: Brent Woods, CFA Chief Executive Officer and International Large Cap Investment Committee Voting Member 1997 Amelia Morris, CFA Director, Investments Group and International Large Cap Investment Committee Voting Member 1998 Jeffrey Germain, CFA Senior Analyst and International Large Cap Investment Committee Voting Member 2009 Shingo Omura, CFA Director, Investments Groupand International Large Cap Investment Committee Voting Member 2013 Luiz Sauerbronn Director, Investments Group and International Large Cap Investment Committee Voting Member and Small Cap Investment Committee Voting Member 2013 Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (Brandes Funds, c/oU.S.Bancorp Fund Services, LLC, 615East Michigan Street, 3rdFloor, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-800-395-3807, or through a financial intermediary. Class and Type of Account Minimum Initial Investment Subsequent Minimum Investment Classes A, C and E – Regular Accounts $2,500 $500 – Traditional and Roth IRA Accounts $1,000 $500 – Automatic Investment Plans $500 $500 Class I $100,000 $500 Class R6(1) $0 $0 (1) Class R6 shares are generally available to employer sponsored retirement plans, including profit sharing and money purchase pension plans, defined benefit plans and nonqualified deferred compensation plans, and plans described in Sections 401(k), 403(b) and 457 of the Internal Revenue Code.Class R6 shares are generally available only if plan level or omnibus accounts are held on the books of the Fund. Tax Information The International Equity Fund’s distributions are taxed as ordinary income, capital gains, or in certain cases qualified dividend income, unless you are investing through a tax-advantaged account, such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax-advantaged accounts, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those accounts. Summary Section -5- Brandes International Equity Fund Table of Contents - Equity Prospectus Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the International Equity Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Summary Section -6- Brandes International Equity Fund Table of Contents - Equity Prospectus SUMMARY SECTION Brandes Global Equity Fund Investment Objective The Brandes Global Equity Fund (the “Global Equity Fund” or “Fund”) seeks long term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Global Equity Fund.You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $25,000 in the Brandes Funds.More information about these and other discounts is available from your financial professional and in the section titled, “Shareholder Information” on page63 of the Prospectus and “Additional Purchase and Redemption Information” on pageB-78 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class E(3) Class I Class R6 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75 % None None None None Maximum Deferred Sales Charge (Load) None * 1.00 %# None None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class E Class I Class R6 Management Fees 0.80 % 0.80 % 0.80 % 0.80 % 0.80 % Distribution (12b-1) Fees 0.25 % 0.75 % None None None Other Expenses Shareholder Servicing Fees None 0.25 % 0.25 % None None Other Expenses(1) 0.62 % 0.62 % 0.62 % 0.67 % 0.62 % Total Other Expenses 0.62 % 0.87 % 0.87 % 0.67 % 0.62 % Total Annual Fund Operating Expenses 1.67 % 2.42 % 1.67 % 1.47 % 1.42 % Less:Fee Waiver and/or Expense Reimbursement -0.42 % -0.42 % -0.42 % -0.47 % -0.60 % Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) 1.25 % 2.00 % 1.25 % 1.00 % 0.82 % * Investments of $1million or more are not subject to a front-end sales charge but generally will be subject to a deferred sales charge of 1.00% on amounts of less than $4 million, 0.50% on amounts of at least $4million but less than $10million and 0.25% on amounts of at least $10 million, if redeemed within one year from the date of purchase. # A charge of 1.00% will be imposed on Class C shares redeemed within one year of purchase by any investor. “Other Expenses” have been restated to reflect current expenses. In addition, “Other Expenses” for Class I shares includes 0.05% of class-specific sub-transfer agency fees. (2) The Advisor has contractually agreed to limit the Global Equity Fund’s ClassA, ClassC, ClassE,ClassI and ClassR6 annual operating expenses (excluding acquired fund fees and expenses, taxes, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization or extraordinary expenses such as litigation), including repayment of previous waivers, to 1.25% for ClassA and ClassE, 2.00% for Class C, 1.00% for ClassI and 0.82% for Class R6 as percentages of the respective Fund classes’ average daily net assets through January31, 2017 (the “Expense Caps”).The Expense Caps may be terminated at any time by the Board of Trustees upon 60days’ notice to the Advisor.The Advisor is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years with respect to any Class of the Fund.The Advisor may request reimbursement if the aggregate amount paid by the Fund toward operating expenses for the Class for the fiscal year (taking into account the reimbursement) does not exceed the Expense Cap with respect to such Class or any lower expense cap for the Class in effect at the time of the reimbursement. Summary Section -7- Brandes Global Equity Fund Table of Contents - Equity Prospectus (3) Effective October 1, 2015, the Class E Shares for the Global Equity Fund were closed to new investors. Accordingly, as of that date the Fund discontinued all sales of Class E Shares, except shares purchased: (1) through the reinvestment of dividends and distributions; and (2) by retirement plans (other than traditional IRAs, SIMPLE IRAs, Roth IRAs, SEP plans and SARSEP plans) that have already selected the Fund as an investment option.The Fund may relax this restriction on sales of shares at the discretion of the Board of Trustees from time to time. Example This Example is intended to help you compare the costs of investing in the Global Equity Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the contractual expense limitation for one year).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $695 $1,033 $1,393 $2,404 Class C $303 $714 $1,253 $2,724 Class E $127 $486 $868 $1,941 Class I $102 $419 $758 $1,717 Class R6 $84 $390 $719 $1,650 You would pay the following expenses if you did not redeem your ClassC shares: 1 Year 3 Years 5 Years 10 Years Class C $203 $714 $1,253 $2,724 Portfolio Turnover The Global Equity Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 25.06% of the average value of its portfolio. Principal Investment Strategies The Global Equity Fund invests principally in equity securities of U.S. and foreign companies.These companies generally have market capitalizations (market value of publicly traded securities) greater than $5billion.A foreign company is determined to be “foreign” on the basis of its domicile, its principal place of business, its primary stock exchange listing, and/or the source of its revenues. Equity securities include common and preferred stocks, warrants and rights.The Fund will invest in at least three different countries, and invest at least 40 percent of its assets outside of the United States or, if conditions are not favorable at the time of purchase, at least 30 percent of its assets outside of the United States.For example, if the Advisor determines that non-U.S. markets are generally overvalued compared to U.S. markets, the Fund may invest up to 70% of its assets within the United States. Up to 30% of the Fund’s total assets, measured at the time of purchase, may be invested in securities of companies located in emerging market countries (including frontier market countries). Brandes Investment Partners, L.P., the Global Equity Fund’s investment advisor (the “Advisor”), uses the principles of value investing to analyze and select equity securities for the Fund’s investment portfolio.When buying equity securities, the Advisor assesses the estimated “intrinsic” value of a company based on data such as a company’s earnings, cash flow generation, and/or asset value of the underlying business.By choosing securities that are selling at a discount to the Advisor’s estimates of their share of the company’s intrinsic business value, the Advisor seeks to establish an opportunity for long-term capital appreciation.The Advisor may sell a security when its price reaches a target set by the Advisor or the Advisor believes that other investments are more attractive, or for other reasons. Summary Section -8- Brandes Global Equity Fund Table of Contents - Equity Prospectus Principal Investment Risks Because the values of the Global Equity Fund’s investments will fluctuate with market conditions, so will the value of your investment in the Fund.You could lose money on your investment in the Fund, or the Fund could underperform other investments.Principal risks of the Fund are as follows: · Currency Risk – Because the Global Equity Fund invests in securities denominated in foreign currencies, the U.S.dollar values of its investments fluctuate as a result of changes in foreign exchange rates.Such changes will also affect the Fund’s income. · Foreign Securities Risk – The performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Global Equity Fund invests. · Emerging Markets Risk – Emerging markets involve greater risk and volatility than more developed markets. Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S.dollar. Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S.dollar. Certain emerging markets are sometimes referred to as “frontier markets.” Frontier markets, the least advanced capital markets in the developing world, are among the riskiest markets in the world in which to invest. Frontier markets have the fewest number of investors and investment holdings and a few markets may not even have stock markets on which to trade. Investments in this sector are typically illiquid, nontransparent and subject to very low regulation levels as well as high transaction fees, and may also contain substantial political and currency risk. · Stock Risk – The values of the Global Equity Fund’s investments fluctuate in response to the activities of individual companies and general stock market and economic conditions. · Value Securities Risk – The Global Equity Fund invests in value securities, which are securities the Advisor believes are undervalued for various reasons, including but not limited to as a result of adverse business, industry or other developments, or are subject to special risks, or limited market understanding of the issuer’s business, that have caused the securities to be out of favor.It may take longer than expected for the prices of these securities to increase to the anticipated value, or they may never increase to that value or may decline.In addition, value securities, at times, may not perform as well as growth securities or the stock market in general, and may be out of favor with investors for varying periods of time. · Value Style Risk – Value style of investing has caused the Fund’s performance to deviate from the performance of market benchmarks and other managers for substantial periods of time and may do so in the future. Performance The following performance information shows you how the Global Equity Fund has performed and provides some indication of the risks of investing in the Fund by showing how its performance has varied from year to year.The bar chart shows changes in the yearly performance of the Fund’s ClassI shares since its inception.The table below compares the Fund’s total return over time to a broad-based securities index.The chart and table assume reinvestment of dividends and distributions.Of course, past performance, before and after taxes, does not indicate how the Fund will perform in the future.Updated performance is available on the Fund’s website at www.brandesfunds.com. Summary Section -9- Brandes Global Equity Fund Table of Contents - Equity Prospectus Brandes Global Equity Fund Year-by-Year Total Returns as of December31, for Class I Shares Best Quarter Q2 18.38% Worst Quarter Q3 -16.18% Brandes Global Equity Fund Average Annual Total Returns For periods ending December 31, 2015 Brandes Global Equity Fund 1 Year 5 Years Since Inception (October 6, 2008) Class A Shares – Return Before Taxes -8.47% 4.72% 5.71% Class C Shares – Return Before Taxes -4.50% 5.14% 5.75% Class E Shares – Return Before Taxes -2.89% 5.91% 6.58% Class R6 Shares – Return Before Taxes -2.64% 6.18% 6.80% Class I Shares – Return Before Taxes -2.64% 6.18% 6.80% Return After Taxes on Distributions -4.36% 5.01% 5.82% Return After Taxes on Distributions and Sale of Fund Shares 0.13% 5.22% 5.75% MSCI World Index (reflects no deduction for fees, expenses or taxes) -0.87% 7.59% 8.51% ClassE and ClassI shares commenced operations on October6, 2008.ClassA shares commenced operations on January31, 2011, but prior to January31, 2013, ClassA shares were known as ClassS shares.(ClassA shares have the same operating expenses as ClassS shares.)Performance shown prior to January31, 2011 for ClassA shares reflects the performance of ClassI shares restated to reflect ClassA sales loads and expenses.ClassC shares commenced operations on January31, 2013.Performance shown prior to the inception of ClassC shares reflects the performance of ClassI shares restated to reflect Class C expenses. Performance of Class R6 shares shown prior to the inception of ClassR6 shares reflects the performance of Class I shares. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who are exempt from tax or hold their Fund shares through tax-advantaged accounts such as 401(k) plans or individual retirement accounts.After-tax returns are shown for ClassI shares only.After-tax returns for other Classes will vary. Summary Section -10- Brandes Global Equity Fund Table of Contents - Equity Prospectus “Return After Taxes on Distributions” may be higher than the “Return Before Taxes” figures because the Fund receives dividends on securities that are net of foreign taxes. Such taxes may be eligible for pass through of foreign tax credits.Shareholders can use the foreign tax credits to reduce their tax liabilities.With a reduced tax liability, the shareholders are then able to reinvest more of the dividends allowing for a higher return. The “Return After Taxes on Distributions and Sale of Fund Shares” is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Management Investment Advisor.Brandes Investment Partners, L.P. Portfolio Managers Position with Advisor Managed this Fund Since: Brent Fredberg Director, Investments Group and Global Large Cap Investment Committee Voting Member 2008 Ted Kim, CFA Director, Investments Group and Global Large Cap Investment Committee Voting Member and Small-Mid Cap Investment Committee Voting Member 2013 Kenneth Little, CFA Managing Director, Investments Group and All-Cap Investment Committee Voting Member and Global Large Cap Investment Committee Voting Member 2013 Brian Matthews, CFA Senior Analyst and Global Large Cap Investment Committee Voting Member 2013 Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (Brandes Funds, c/oU.S.Bancorp Fund Services, LLC, 615East Michigan Street, 3rdFloor, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-800-395-3807, or through a financial intermediary. Class and Type of Account Minimum Initial Investment Subsequent Minimum Investment Classes A, C and E – Regular Accounts $2,500 $500 – Traditional and Roth IRA Accounts $1,000 $500 – Automatic Investment Plans $500 $500 Class I $100,000 $500 Class R6(1) $0 $0 (1) Class R6 shares are generally available to employer sponsored retirement plans, including profit sharing and money purchase pension plans, defined benefit plans and nonqualified deferred compensation plans, and plans described in Sections 401(k), 403(b) and 457 of the Internal Revenue Code.Class R6 shares are generally available only if plan level or omnibus accounts are held on the books of the Fund. Tax Information The Global Equity Fund’s distributions are taxed as ordinary income, capital gains or in certain cases qualified dividend income, unless you are investing through a tax-advantaged account, such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax-advantaged accounts, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Global Equity Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Summary Section -11- Brandes Global Equity Fund Table of Contents - Equity Prospectus SUMMARY SECTION Brandes Global Equity Income Fund Investment Objective The Brandes Global Equity Income Fund (the “Global Equity Income Fund” or “Fund”) seeks long term capital appreciation and current income. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Global Equity Income Fund. You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $25,000 in the Brandes Funds. More information about these and other discounts is available from your financial professional and in the section titled, “Shareholder Information” on page64 of the Prospectus and “Additional Purchase and Redemption Information” on pageB-86 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Class R6 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75 % None None None Maximum Deferred Sales Charge (Load) None * 1.00 %# None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Class R6 Management Fees 0.80 % 0.80 % 0.80 % 0.80 % Distribution (12b-1) Fees 0.25 % 0.75 % None None Other Expenses Shareholder Servicing Fees None 0.25 % None None Other Expenses(1) 2.90 % 2.90 % 2.95 % 2.90 % Total Other Expenses 2.90 % 3.15 % 2.95 % 2.90 % Total Annual Fund Operating Expenses 3.95 % 4.70 % 3.75 % 3.70 % Less:Fee Waiver and/or Expense Reimbursement -2.70 % -2.70 % -2.75 % -2.88 % Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) 1.25 % 2.00 % 1.00 % 0.82 % * Investments of $1 million or more are not subject to a front-end sales charge but generally will be subject to a deferred sales charge of 1.00% on amounts of less than $4 million, 0.50% on amounts of at least $4 million but less than $10 million and 0.25% on amounts of at least $10 million, if redeemed within one year from the date of purchase. # Charge of 1.00% will be imposed on Class C shares redeemed within one year of purchase by any investor. “Other Expenses” are based on estimated amounts for the current fiscal year. In addition, “Other Expenses” for Class I shares includes 0.05% of class-specific sub-transfer agency fees. (2) The Advisor has contractually agreed to limit the Global Equity Income Fund’s ClassA, ClassC, ClassI and ClassR6 annual operating expenses (excluding acquired fund fees and expenses, taxes, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization or extraordinary expenses such as litigation), including repayment of previous waivers, to 1.25% for ClassA, 2.00% for ClassC, 1.00% for ClassI and 0.82% for Class R6, as percentages of therespective Fund classes’ average daily net assets through January 31, 2017 (the “Expense Caps”). The Expense Caps may be terminated at any time by the Board of Trustees upon 60 days’ written notice to the Advisor. The Advisor is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years with respect to any Class of the Fund. The Advisor may request reimbursement if the aggregate amount paid by the Fund toward operating expenses for the Class for the fiscal year (taking into account the reimbursement) does not exceed the Expense Cap with respect to such Class or any lower expense cap for the Class in effect at the time of the reimbursement . Summary Section -12- Brandes Global Equity IncomeFund Table of Contents - Equity Prospectus Example This Example is intended to help you compare the costs of investing in the Global Equity Income Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $695 $1,476 $2,273 $4,340 Class C $303 $1,174 $2,151 $4,619 Class I $102 $892 $1,701 $3,816 Class R6 $84 $865 $1,666 $3,763 You would pay the following expenses if you did not redeem your ClassC shares: 1 Year 3 Years 5 Years 10 Years Class C $203 $1,174 $2,151 $4,619 Portfolio Turnover The Global Equity Income Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 16.78% of the average value of its portfolio. Principal Investment Strategies The Global Equity Income Fund invests primarily in equity securities of U.S. and foreign companies. These companies generally have market capitalizations (market value of publicly traded securities) greater than $3 billion at the time of purchase. The Advisor typically focuses on companies with dividend yields above that of the Morgan StanleyCapital International World Index (“MSCI World”), either currently or based on forecasted dividend levels over the next three to five years. A foreign company is determined to be “foreign” on the basis of its domicile, its principal place of business, its primary stock exchange listing, and/or the source of its revenues. Equity securities include common and preferred stocks, warrants and rights. The Fund will invest in at least three different countries, and invest at least 40 percent of its assets outside of the United States or, if conditions are not favorable at the time of purchase, at least 30 percent of its assets outside of the United States.For example, if the Advisor determines that non-U.S. markets are generally overvalued compared to U.S. markets, the Fund may invest up to 70% of its assets within the United States. Up to 30% of the Fund’s total assets, measured at the time of purchase, may be invested in securities of companies located in countries with emerging securities markets (including frontier securities markets). Brandes Investment Partners, L.P., the Global Equity Income Fund’s investment advisor (the “Advisor”), uses the principles of value investing to analyze and select equity securities for the Fund’s investment portfolio. When buying equity securities, the Advisor assesses the estimated “intrinsic” value of a company based on data such as a company’s earnings, cash flow generation, and/or asset value of the underlying business. By choosing securities that are selling at a discount to the Advisor’s estimates of their share of the company’s intrinsic business value, the Advisor seeks to establish an opportunity for long-term capital appreciation. The Advisor may sell a security when its price reaches a target set by the Advisor, the Advisor believes that other investments are more attractive, or for other reasons. Summary Section -13- Brandes Global Equity IncomeFund Table of Contents - Equity Prospectus Principal Investment Risks Because the values of the Global Equity Income Fund’s investments will fluctuate with market conditions, so will the value of your investment in the Fund. You could lose money on your investment in the Fund, or the Fund could underperform other investments. Principal risks of the Global Equity Income Fund are as follows: · Currency Risks – Because the Global Equity Income Fund invests in securities denominated in foreign currencies, the U.S.dollar values of its investments fluctuate as a result of changes in foreign exchange rates. Such changes will also affect the Fund’s income. · Foreign Securities Risks – The performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Global Equity Income Fund invests. · Emerging Markets Risks – Emerging markets involve greater risk and volatility than more developed markets. Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S.dollar. Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S.dollar. Certain emerging markets are sometimes referred to as “frontier markets.” Frontier markets, the least advanced capital markets in the developing world, are the riskiest markets in the world in which to invest. Frontier markets have the least number of investors and investment holdings and may not even have stock markets on which to trade. Investments in this sector are typically illiquid, nontransparent and subject to very low regulation levels as well as high transaction fees, and may also contain substantial political and currency risk. · Mid and Small-Capitalization Company Risk – Securities of mid-capitalization and small-capitalization companies may have comparatively greater price volatility and less liquidity than the securities of companies that have larger market capitalizations and/or that are traded on major stock exchanges.These securities may also be more difficult to value. · Stock Risks – The values of the Global Equity Income Fund’s investments fluctuate in response to the activities of individual companies and general stock market and economic conditions. · Value Securities Risks – The Global Equity Income Fund invests in value securities, which are securities the Advisor believes are undervalued for various reasons, including but not limited to adverse business, industry or other developments, or are subject to special risks, or limited market understanding of the issuer’s business or industry, that have caused the securities to be out of favor. It may take longer than expected for the prices of these securities to increase to the anticipated value, or they may never increase to that value or may decline. In addition, value securities, at times, may not perform as well as growth securities or the stock market in general, and may be out of favor with investors for varying periods of time. · Value Style Risks – Value style of investing may cause the Fund’s performance to deviate from the performance of market benchmarks and other managers for substantial periods of time. Summary Section -14- Brandes Global Equity IncomeFund Table of Contents - Equity Prospectus Performance The following performance information shows you how the Global Equity Income Fund has performed and provides some indication of the risks of investing in the Fund by showing the Fund’s performance during its first full calendar year.The bar chart shows the performance of the Fund’s Class I shares during its first full calendar year.The table below compares the Fund’s total return over time to a broad-based securities index.The chart and table assume reinvestment of dividends and distributions.Of course, past performance, before and after taxes, does not indicate how the Global Equity Income Fund will perform in the future.Updated performance is available on the Fund’s website at www.brandesfunds.com. Brandes Global Equity Income Fund Total Returns as of December31, for Class I Shares Best Quarter Q1 2015 5.36% Worst Quarter Q3 2015 -7.77% Brandes Global Equity Income Fund Average Annual Total Returns For periods ending December 31, 2015 Brandes Global Equity Income Fund 1 Year Since Inception (December 31, 2014) Class A Shares – Return Before Taxes -4.23% -4.23% Class C Shares – Return Before Taxes -0.55% -0.55% Class R6 Shares – Return Before Taxes 1.67% 1.67% Class I Shares – Return Before Taxes 1.67% 1.67% Return After Taxes on Distributions 0.51% 0.51% Return After Taxes on Distributions and Sale of Fund Shares 1.82% 1.82% Morgan Stanley Capital International World Index (reflects no deduction for fees, expenses or taxes) -0.87% -0.87% Performance of Class R6 shares shown prior to the inception of Class R6 shares reflects the performance of Class I shares . After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who are exempt from tax or hold their Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts.After-tax returns are shown for ClassI shares only.After-tax returns for other Classes will vary. Summary Section -15- Brandes Global Equity IncomeFund Table of Contents - Equity Prospectus “Return After Taxes on Distributions” may be higher than the “Return Before Taxes” figures because the Fund receives dividends on securities that are net of foreign taxes. Such taxes are eligible for pass through of foreign tax credits.Shareholders can use the foreign tax credits to reduce their tax liabilities.With a reduced tax liability, the shareholders are then able to reinvest more of the dividends allowing for a higher return. The “Return After Taxes on Distributions and Sale of Fund Shares” is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Management Investment Advisor. Brandes Investment Partners, L.P. Portfolio Managers Position with Advisor Managed this Fund Since: Brent Fredberg Director, Investments Group and Global Large Cap Investment Committee Voting Member 2014 Ted Kim, CFA Director, Investments Group and Global Large Cap Investment Committee Voting Member 2014 Kenneth Little, CFA Managing Director, Investments Group and All-Cap Investment Committee Voting Member and Global Large Cap Investment Committee Voting Member 2014 Brian Matthews, CFA Senior Analyst and Global Large Cap Investment Committee Voting Member 2014 Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (Brandes Funds, c/oU.S.Bancorp Fund Services, LLC, 615East Michigan Street, 3rdFloor, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-800-395-3807, or through a financial intermediary. Class and Type of Account Minimum Initial Investment Subsequent Minimum Investment Classes A and C – Regular Accounts $2,500 $500 – Traditional and Roth IRA Accounts $1,000 $500 – Automatic Investment Plans $500 $500 Class I $100,000 $500 Class R6(1) $0 $0 (1) Class R6 shares are generally available to employer sponsored retirement plans, including profit sharing and money purchase pension plans, defined benefit plans and nonqualified deferred compensation plans, and plans described in Sections 401(k), 403(b) and 457 of the Internal Revenue Code.Class R6 shares are generally available only if plan level or omnibus accounts are held on the books of the Fund. Tax Information The Global Equity Income Fund’s distributions are taxed as ordinary income, capital gains, or in certain cases qualified dividend income, unless you are investing through a tax-advantaged account, such as a 401(k) plan or an individual retirement account. Distributions on investments made through tax-advantaged accounts, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Global Equity Income Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. Summary Section -16- Brandes Global Equity IncomeFund Table of Contents - Equity Prospectus SUMMARY SECTION Brandes Global Opportunities Value Fund Investment Objective The Brandes Global Opportunities Value Fund (the “Global Opportunities Value Fund” or “Fund”) seeks long term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Global Opportunities Value Fund. You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $25,000 in the Brandes Funds. More information about these and other discounts is available from your financial professional and in the section titled, “Shareholder Information” on page64 of the Prospectus and “Additional Purchase and Redemption Information” on pageB-86 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Class R6 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75 % None None None Maximum Deferred Sales Charge (Load) None* 1.00 %# None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Class R6 Management Fees 0.95 % 0.95 % 0.95 % 0.95 % Distribution (12b-1) Fees 0.25 % 0.75 % None None Other Expenses Shareholder Servicing Fees None 0.25 % None None Other Expenses(1) 2.00 % 2.00 % 2.05 % 2.00 % Total Other Expenses 2.00 % 2.25 % 2.05 % 2.00 % Total Annual Fund Operating Expenses 3.20 % 3.95 % 3.00 % 2.95 % Less:Fee Waiver and/or Expense Reimbursement -1.80 % -1.80 % -1.85 % -1.98 % Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) 1.40 % 2.15 % 1.15 % 0.97 % * Investments of $1 million or more are not subject to a front-end sales charge but generally will be subject to a deferred sales charge of 1.00% on amounts of less than $4 million, 0.50% on amounts of at least $4 million but less than $10 million and 0.25% on amounts of at least $10 million, if redeemed within one year from the date of purchase. # A charge of 1.00% will be imposed on Class C shares redeemed within one year of purchase by any investor. “Other Expenses” are based on estimated amounts for the current fiscal year. In addition, “Other Expenses” for Class I shares includes 0.05% of class-specific sub-transfer agency fees. (2) The Advisor has contractually agreed to limit the Global Opportunities Value Fund’s ClassA, ClassC, ClassI and ClassR6 annual operating expenses (excluding acquired fund fees and expenses, taxes, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization or extraordinary expenses such as litigation), including repayment of previous waivers, to 1.40% for ClassA, 2.15% for Class C, 1.15% for ClassI and 0.97% for ClassR6 as percentages of the respective Fund classes’ average daily net assets through January31, 2017 (the “Expense Caps”). The Expense Caps may be terminated at any time by the Board of Trustees upon 60days’ notice to the Advisor. The Advisor is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years with respect to any Class of the Fund. The Advisor may request reimbursement if the aggregate amount paid by the Fund toward operating expenses for the Class for the fiscal year (taking into account the reimbursement) does not exceed the Expense Cap with respect to such Class or any lower expense cap for the Class in effect at the time of the reimbursement. Summary Section -17- Brandes GlobalOpportunities ValueFund Table of Contents - Equity Prospectus Example This Example is intended to help you compare the costs of investing in the Global Opportunities Value Fund with the cost of investing in other mutual funds. The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the contractual expense limitation for one year). Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $709 $1,346 $2,005 $3,760 Class C $318 $1,039 $1,878 $4,052 Class I $117 $753 $1,414 $3,187 Class R6 $99 $725 $1,378 $3,129 You would pay the following expenses if you did not redeem your ClassC shares: 1 Year 3 Years 5 Years 10 Years Class C $218 $1,039 $1,878 $4,052 Portfolio Turnover The Global Opportunities Value Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 15.12% of the average value of its portfolio. Principal Investment Strategies The Global Opportunities Value Fund invests primarily in equity securities of U.S. and foreign companies. These companies have market capitalizations of any size. A foreign company is determined to be “foreign” on the basis of its domicile, its principal place of business, its primary stock exchange listing, and/or the source of its revenues. Equity securities include common and preferred stocks, warrants and rights. The Fund will invest in at least three different countries, and invest at least 40 percent of its assets outside of the United States or, if conditions are not favorable at the time of purchase, at least 30 percent of its assets outside of the United States.For example, if the Advisor determines that non-U.S. markets are generally overvalued compared to U.S. markets, the Fund may invest up to 70% of its assets within the United States. Up to 40% of the Fund’s total assets, measured at the time of purchase, may be invested in securities of companies located in countries with emerging securities markets (including frontier securities markets). Brandes Investment Partners, L.P., the Global Opportunities Value Fund’s investment advisor (the “Advisor”), uses the principles of value investing to analyze and select equity securities for the Fund’s investment portfolio. When buying equity securities, the Advisor assesses the estimated “intrinsic” value of a company based on data such as a company’s earnings, cash flow generation, and/or asset value of the underlying business. By choosing securities that are selling at a discount to the Advisor’s estimates of their share of the company’s intrinsic business value, the Advisor seeks to establish an opportunity for long-term capital appreciation. The Advisor may sell a security when its price reaches a target set by the Advisor or the Advisor believes that other investments are more attractive, or for other reasons. Principal Investment Risks Because the values of the Global Opportunities Value Fund’s investments will fluctuate with market conditions, so will the value of your investment in the Fund. You could lose money on your investment in the Fund, or the Fund could underperform other investments. Principal risks of the Fund are as follows: · Currency Risks – Because the Global Opportunities Value Fund invests in securities denominated in foreign currencies, the U.S.dollar values of its investments fluctuate as a result of changes in foreign exchange rates. Such changes will also affect the Fund’s income. Summary Section -18- Brandes GlobalOpportunities ValueFund Table of Contents - Equity Prospectus · Foreign Securities Risks – The performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Global Opportunities Value Fund invests. · Emerging Markets Risks – Emerging markets involve greater risk and volatility than more developed markets. Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S.dollar. Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S.dollar. Certain emerging markets are sometimes referred to as “frontier markets.” Frontier markets, the least advanced capital markets in the developing world, are the riskiest markets in the world in which to invest. Frontier markets have the least number of investors and investment holdings and may not even have stock markets on which to trade. Investments in this sector are typically illiquid, nontransparent and subject to very low regulation levels as well as high transaction fees, and may also contain substantial political and currency risk. · Mid and Small-Capitalization Company Risk – Securities of mid-capitalization and small-capitalization companies may have comparatively greater price volatility and less liquidity than the securities of companies that have larger market capitalizations and/or that are traded on major stock exchanges.These securities may also be more difficult to value. · Stock Risks – The values of the Global Opportunities Value Fund’s investments fluctuate in response to the activities of individual companies and general stock market and economic conditions. · Value Securities Risks – The Global Opportunities Value Fund invests in value securities, which are securities the Advisor believes are undervalued for various reasons, including but not limited to adverse business, industry or other developments, or are subject to special risks, or limited market understanding of the issuer’s business or industry, that have caused the securities to be out of favor. It may take longer than expected for the prices of these securities to increase to the anticipated value, or they may never increase to that value or may decline. In addition, value securities, at times, may not perform as well as growth securities or the stock market in general, and may be out of favor with investors for varying periods of time. · Value Style Risks – Value style of investing may cause the Fund’s performance to deviate from the performance of market benchmarks and other managers for substantial periods of time. Summary Section -19- Brandes GlobalOpportunities ValueFund Table of Contents - Equity Prospectus Performance The following performance information shows you how the Global Opportunities Value Fund has performed and provides some indication of the risks of investing in the Fund by showing the Fund’s performance during its first full calendar year.The bar chart shows the performance of the Fund’s Class I shares during its first full calendar year.The table below compares the Fund’s total return over time to a broad-based securities index.The chart and table assume reinvestment of dividends and distributions.Of course, past performance, before and after taxes, does not indicate how the Global Opportunities Value Fund will perform in the future.Updated performance is available on the Fund’s website at www.brandesfunds.com. Brandes Global Opportunities Value Fund Total Returns as of December31, for Class I Shares Best Quarter Q1 2015 4.34% Worst Quarter Q3 2015 -8.49% Brandes Global Opportunities Value Fund Average Annual Total Returns For periods ending December 31, 2015 Brandes Global Opportunities Value Fund 1 Year Since Inception (December 31, 2014) Class A Shares – Return Before Taxes -10.97% -10.97% Class C Shares – Return Before Taxes -7.30% -7.30% Class R6 Shares – Return Before Taxes -5.75% -5.75% Class I Shares – Return Before Taxes -5.75% -5.75% Return After Taxes on Distributions -6.33% -6.33% Return After Taxes on Distributions and Sale of Fund Shares -2.83% -2.83% Morgan Stanley Capital International All Country World Index (reflects no deduction for fees, expenses or taxes) -2.36% -2.36% Performance of Class R6 shares shown prior to the inception of Class R6 shares reflects the performance of Class I shares . After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who are exempt from tax or hold their Fund shares through tax-advantaged accounts such as 401(k) plans or individual retirement accounts.After-tax returns are shown for ClassI shares only.After-tax returns for other Classes will vary. Summary Section -20- Brandes GlobalOpportunities ValueFund Table of Contents - Equity Prospectus “Return After Taxes on Distributions” may be higher than the “Return Before Taxes” figures because the Fund receives dividends on securities that are net of foreign taxes. Such taxes may be eligible for pass through of foreign tax credits.Shareholders can use the foreign tax credits to reduce their tax liabilities.With a reduced tax liability, the shareholders are then able to reinvest more of the dividends allowing for a higher return. The “Return After Taxes on Distributions and Sale of Fund Shares” is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Management Investment Advisor. Brandes Investment Partners, L.P. Portfolio Managers Position with Advisor Managed this Fund Since: Ralph Birchmeier, CFA Director, Investments Group and All-Cap Investment Committee Voting Member and Small Cap Investment Committee Voting Member 2014 Charles Brandes, CFA Founder and Chairman and Member Investment Oversight Committee and All-Cap Investment Committee Voting Member 2014 Kenneth Little, CFA Managing Director, Investments Group and All-Cap Investment Committee Voting Member and Global Large Cap Investment Committee Voting Member 2014 Michael Hutchens, CFA Director, Investments Group and All-Cap Investment Committee Voting Member and Small-Mid-Cap Investment Committee Voting Member 2014 Gerardo Zamorano, CFA Director, Investments Group and All-Cap Investment Committee Voting Member and Emerging Markets Investment Committee Voting Member 2014 Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (Brandes Funds, c/oU.S.Bancorp Fund Services, LLC, 615East Michigan Street, 3rdFloor, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-800-395-3807, or through a financial intermediary. Class and Type of Account Minimum Initial Investment Subsequent Minimum Investment Classes A and C – Regular Accounts $2,500 $500 – Traditional and Roth IRA Accounts $1,000 $500 – Automatic Investment Plans $500 $500 Class I $100,000 $500 Class R6(1) $0 $0 (1) Class R6 shares are generally available to employer sponsored retirement plans, including profit sharing and money purchase pension plans, defined benefit plans and nonqualified deferred compensation plans, and plans described in Sections 401(k), 403(b) and 457 of the Internal Revenue Code.Class R6 shares are generally available only if plan level or omnibus accounts are held on the books of the Fund. Tax Information The Global Opportunities Value Fund’s distributions are taxed as ordinary income, capital gains, or in certain cases qualified dividend income, unless you are investing through a tax-advantaged account, such as a 401(k) plan or an individual retirement account. Distributions on investments made through tax-advantaged accounts, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those accounts. Summary Section -21- Brandes GlobalOpportunities ValueFund Table of Contents - Equity Prospectus Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Global Opportunities Value Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. Summary Section -22- Brandes GlobalOpportunities ValueFund Table of Contents - Equity Prospectus SUMMARY SECTION Brandes Emerging Markets Value Fund Investment Objective The Brandes Emerging Markets Value Fund (the “Emerging Markets Value Fund” or “Fund”) seeks long-term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Emerging Markets Value Fund.You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $25,000 in the Brandes Funds.More information about these and other discounts is available from your financial professional and in the section titled, “Shareholder Information” on page64 of the Prospectus and “Additional Purchase and Redemption Information” on pageB-86 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Class R6 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75 % None None None Maximum Deferred Sales Charge (Load) None * 1.00 %# None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Class R6 Management Fees 0.95 % 0.95 % 0.95 % 0.95 % Distribution (12b-1) Fees 0.25 % 0.75 % None None Other Expenses Shareholder Servicing Fees None 0.25 % None None Other Expenses(1) 0.19 % 0.19 % 0.24 % 0.19 % Total Other Expenses 0.19 % 0.44 % 0.24 % 0.19 % Total Annual Fund Operating Expenses 1.39 % 2.14 % 1.19 % 1.14 % Less:Fee Waiver and/or Expense Reimbursement -0.02 % -0.02 % -0.07 % -0.17 % Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) 1.37 % 2.12 % 1.12 % 0.97 % * Investments of $1million or more are not subject to a front-end sales charge but generally will be subject to a deferred sales charge of 1.00% on amounts of less than $4 million, 0.50% on amounts of at least $4million but less than $10million and 0.25% on amounts of at least $10 million, if redeemed within one year from the date of purchase. # A charge of 1.00% will be imposed on Class C shares redeemed within one year of purchase by any investor. “Other Expenses” have been restated to reflect current expenses. In addition, “Other Expenses” for Class I shares includes 0.05% of class-specific sub-transfer agency fees. (2) The Advisor has contractually agreed to limit the Emerging Markets Value Fund’s ClassA, ClassC,ClassI and ClassR6 annual operating expenses (excluding acquired fund fees and expenses, taxes, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization or extraordinary expenses such as litigation), including repayment of previous waivers, to 1.37% for ClassA, 2.12% for ClassC, 1.12% for ClassI and 0.97% for ClassR6 as percentages of the respective Fund classes’ average daily net assets through January31, 2017 (the “Expense Caps”).The Expense Caps may be terminated at any time by the Board of Trustees upon 60 days’ notice to the Advisor.The Advisor is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years with respect to any Class of the Fund.The Advisor may request reimbursement if the aggregate amount paid by the Fund toward operating expenses for the Class for the fiscal year (taking into account the reimbursement) does not exceed the Expense Cap with respect to such Class or any lower expense cap for the Class in effect at the time of the reimbursement. Summary Section -23- BrandesEmerging MarketsValueFund Table of Contents - Equity Prospectus Example This Example is intended to help you compare the costs of investing in the Emerging Markets Value Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the contractual expense limitation for one year).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $706 $988 $1,290 $2,146 Class C $315 $668 $1,147 $2,471 Class I $114 $371 $648 $1,437 Class R6 $99 $345 $611 $1,371 You would pay the following expenses if you did not redeem your ClassC shares: 1 Year 3 Years 5 Years 10 Years Class C $215 $668 $1,147 $2,471 Portfolio Turnover The Emerging Markets Value Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 35.02% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the Emerging Markets Value Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) measured at the time of purchase in equity securities of companies located or active mainly in emerging markets.The Fund generally invests in equity securities of companies that have market capitalizations (market value of publically traded securities) greater than $3 billion.Equity securities include common and preferred stocks, warrants and rights.Emerging markets include some or all of the countries located in each of the following regions: Asia, Europe, Central and South America, Africa and the Middle East.The Advisor considers an emerging market country to be any country which is in the Morgan Stanley Capital International Emerging Markets Index (“MSCI EM Index”) or that, in the opinion of the Advisor, is generally considered to be an emerging market country by the international financial community. Brandes Investment Partners, L.P., the investment advisor (the “Advisor”), uses the principles of value investing to analyze and select equity securities for the Emerging Markets Value Fund’s investment portfolio.When buying equity securities, the Advisor assesses the estimated “intrinsic” value of a company based on data such as a company’s earnings, cash flow generation, and/or asset value of the underlying business.By choosing securities that are selling at a discount to the Advisor’s estimates of their share of the company’s intrinsic business value, the Advisor seeks to establish an opportunity for long-term capital appreciation.The Advisor may sell a security when its price reaches a target set by the Advisor, if the Advisor believes that other investments are more attractive, or for other reasons. Principal Investment Risks Because the values of the Emerging Markets Value Fund’s investments will fluctuate with market conditions, so will the value of your investment in the Fund.You could lose money on your investment in the Fund, or the Fund could underperform other investments.Principal risks of the Fundare as follows: · Currency Risk – Because the Emerging Markets Value Fund invests in securities denominated in foreign currencies, the U.S.dollar values of its investments fluctuate as a result of changes in foreign exchange rates.Such changes will also affect the Fund’s income. Summary Section -24- BrandesEmerging MarketsValueFund Table of Contents - Equity Prospectus · Foreign Securities Risk – The performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the Emerging Markets Value Fund invests. · Emerging Markets Risk – Emerging markets involve greater risk and volatility than more developed markets. Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar. Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S. dollar. Certain emerging markets are sometimes referred to as “frontier markets.” Frontier markets, the least advanced capital markets in the developing world, are among the riskiest markets in the world in which to invest. Frontier markets have the fewest number of investors and investment holdings and may not even have stock markets on which to trade. Investments in this sector are typically illiquid, nontransparent and subject to very low regulation levels as well as high transaction fees, and may also contain substantial political and currency risk. · Mid and Small-Capitalization Company Risk – Securities of Mid-capitalization and small-capitalization companies may have comparatively greater price volatility and less liquidity than the securities of companies that have larger market capitalizations and/or that are traded on major stock exchanges.These securities may also be more difficult to value. · Stock Risk – The values of the Emerging Markets Value Fund’s investments fluctuate in response to the activities of individual companies and general stock market and economic conditions. · Value Securities Risk – The Emerging Markets Value Fund invests in value securities, which are securities the Advisor believes are undervalued for various reasons, including but not limited to as a result of adverse business, industry or other developments, or are subject to special risks, or limited market understanding of the issuer’s business, that have caused the securities to be out of favor.It may take longer than expected for the prices of these securities to increase to the anticipated value, or they may never increase to that value or may decline.In addition, value securities, at times, may not perform as well as growth securities or the stock market in general, and may be out of favor with investors for varying periods of time. · Value Style Risk – Value style of investing has caused the Fund’s performance to deviate from the performance of market benchmarks and other managers for substantial periods of time and may do so in the future. Summary Section -25- BrandesEmerging MarketsValueFund Table of Contents - Equity Prospectus Performance The following performance information shows you how the Emerging Markets Value Fund has performed and provides some indication of the risks of investing in the Fundby showing how its performance has varied from year to year.The bar chart shows changes in the yearly performance of the Fund’s Class I shares since its inception.The table below compares the Fund’s total return over time to a broad-based securities index.The chart and table assume reinvestment of dividends and distributions.Of course, past performance, before and after taxes, does not indicate how the Emerging Markets Value Fundwill perform in the future.Updated performance is available on the Fund’s website at www.brandesfunds.com. Brandes Emerging Markets Value Fund Year-by-Year Total Returns as of December31, for Class I Shares Best Quarter Q2 43.09% Worst Quarter Q4 -26.72% Brandes Emerging Markets Value Fund Average Annual Total Returns For periods ending December 31, 2015 Brandes Emerging Markets Value Fund 1 Year 5 Years 10 Years Class A Shares – Return Before Taxes -25.23% -7.23% 3.11% Class C Shares – Return Before Taxes -21.89% -6.79% 2.96% Class R6 Shares – Return Before Taxes -20.34% -5.86% 3.98% Class I Shares – Return Before Taxes -20.34% -5.86% 3.98% Return After Taxes on Distributions -20.43% -6.36% 3.71% Return After Taxes on Distributions and Sale of Fund Shares -11.08% -4.01% 3.35% MSCI Emerging Markets Index (reflects no deduction for fees, expenses or taxes) -14.60% -4.47% 3.95% Prior to January31, 2011, the Fund was a private investment fund managed by the Advisor with policies, guidelines and restrictions that were, in all material respects, equivalent to those of the Emerging Markets Value Fund.ClassA and ClassI shares commenced operations on January31, 2011, while ClassC shares commenced operations on January31, 2013.Prior to January31, 2013, ClassA shares were known as ClassS shares.(ClassA shares have the same operating expenses as ClassS shares.)The ClassI performance information shown for periods prior to January31, 2011 is that of the private investment fund managed by the Advisor that is the predecessor of the Fund, not restated to reflect Fund expenses.Performance shown prior to January31, 2011 for ClassA shares reflects the performance of the private investment fund shares restated to reflect ClassA sales loads and expenses.Performance shown prior to the inception of ClassC shares reflects the performance of the private investment fund for periods prior to January31, 2011 and the performance of ClassI shares for the period from February1, 2011 to January30, 2013, restated to reflect ClassC expenses.Performance of ClassR6 shares shown prior to the inception of Class R6 shares reflects the performance of Class I shares. Summary Section -26- BrandesEmerging MarketsValueFund Table of Contents - Equity Prospectus After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who are exempt from tax or hold their Fund shares through tax-advantaged accounts such as 401(k) plans or individual retirement accounts.After-tax returns are shown for ClassI shares only.After-tax returns for other Classes will vary. “Return After Taxes on Distributions” may be higher than the “Return Before Taxes” figures because the Fund receives dividends on securities that are net of foreign taxes. Such taxes may be eligible for pass through of foreign tax credits.Shareholders can use the foreign tax credits to reduce their tax liabilities.With a reduced tax liability, the shareholders are then able to reinvest more of the dividends allowing for a higher return. The “Return After Taxes on Distributions and Sale of Fund Shares” is higher than other return figures when a capital loss occurs upon the redemption of Fund shares. Management Investment Advisor.Brandes Investment Partners, L.P. Portfolio Managers Position with Advisor Managed this Fund Since: Mauricio Abadia Analyst and Emerging Markets Investment Committee Voting Member 2016 Doug Edman, CFA Director, Investments Group and Emerging Markets Investment Committee Voting Member 2006 Christopher Garrett, CFA Chief Executive Officer, Brandes Asia and Emerging Markets Investment Committee Voting Member 2002 Louis Lau, CFA Director, Investments Group and Emerging Markets Investment Committee Voting Member 2008 Gerardo Zamorano, CFA Director, Investments Group and All-Cap Investment Committee Voting Member and Emerging Markets Investment Committee Voting Member 2002 Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (Brandes Funds, c/oU.S.Bancorp Fund Services, LLC, 615East Michigan Street, 3rdFloor, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-800-395-3807, or through a financial intermediary. Class and Type of Account Minimum Initial Investment Subsequent Minimum Investment Classes A and C – Regular Accounts $2,500 $500 – Traditional and Roth IRA Accounts $1,000 $500 – Automatic Investment Plans $500 $500 Class I $100,000 $500 Class R6(1) $0 $0 (1) Class R6 shares are generally available to employer sponsored retirement plans, including profit sharing and money purchase pension plans, defined benefit plans and nonqualified deferred compensation plans, and plans described in Sections 401(k), 403(b) and 457 of the Internal Revenue Code.Class R6 shares are generally available only if plan level or omnibus accounts are held on the books of the Fund. Summary Section -27- BrandesEmerging MarketsValueFund Table of Contents - Equity Prospectus Tax Information The Emerging Markets Value Fund’s distributions are taxed as ordinary income, capital gains, or in certain cases qualified dividend income unless you are investing through a tax-advantaged account, such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax-advantaged accounts, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those accounts. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Emerging Markets Value Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Summary Section -28- BrandesEmerging MarketsValueFund Table of Contents - Equity Prospectus SUMMARY SECTION Brandes International Small Cap Equity Fund Investment Objective The Brandes International Small Cap Equity Fund (the “International Small Cap Fund” or “Fund”), seeks long term capital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the International Small Cap Fund.You may qualify for sales charge discounts if you or your family invest, or agree to invest in the future, at least $25,000 in the Brandes Funds.More information about these and other discounts is available from your financial professional and in the section titled, “Shareholder Information” on page64 of the Prospectus and “Additional Purchase and Redemption Information” on pageB-86 of the Fund’s Statement of Additional Information. Shareholder Fees (fees paid directly from your investment) Class A Class C Class I Class R6 Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) 5.75 % None None None Maximum Deferred Sales Charge (Load) None * 1.00 %# None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class A Class C Class I Class R6 Management Fees 0.95 % 0.95 % 0.95 % 0.95 % Distribution (12b-1) Fees 0.25 % 0.75 % None None Other Expenses Shareholder Servicing Fees None 0.25 % None None Other Expenses(1) 0.12 % 0.12 % 0.17 % 0.12 % Total Other Expenses 0.12 % 0.37 % 0.17 % 0.12 % Total Annual Fund Operating Expenses 1.32 % 2.07 % 1.12 % 1.07 % Less:Fee Waiver and/or Expense Reimbursement 0.08 % 0.00 % 0.03 % -0.07 % Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reimbursement(2) 1.40 % 2.07 % 1.15 % 1.00 % * Investments of $1million or more are not subject to a front-end sales charge but generally will be subject to a deferred sales charge of 1.00% on amounts of less than $4 million, 0.50% on amounts of at least $4million but less than $10million and 0.25% on amounts of at least $10 million, if redeemed within one year from the date of purchase. # A charge of 1.00% will be imposed on Class C shares redeemed within one year of purchase by any investor. “Other Expenses” have been restated to reflect current expenses. In addition, “Other Expenses” for Class I shares includes 0.05% of class-specific sub-transfer agency fees. (2) The Advisor has contractually agreed to limit the International Small Cap Fund’s ClassA, ClassC, ClassI and Class R6 annual operating expenses (excluding acquired fund fees and expenses, taxes, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization or extraordinary expenses such as litigation), including repayment of previous waivers, to 1.40% for ClassA, 2.15% for ClassC, 1.15% for ClassI and 1.00% for Class R6 as percentages of the respective Fund classes’ average daily net assets through January31, 2017 (the “Expense Caps”).The Expense Caps may be terminated at any time by the Board of Trustees upon 60 days’ notice to the Advisor.The Advisor is permitted, with Board approval, to be reimbursed for fee reductions and/or expense payments made in the prior three years with respect to any Class of the Fund.The Advisor may request reimbursement if the aggregate amount paid by the Fund toward operating expenses for the Class for the fiscal year (taking into account the reimbursement) does not exceed the Expense Cap with respect to such Class or any lower expense cap for the Class in effect at the time of the reimbursement. Summary Section -29- BrandesInternational Small Cap EquityFund Table of Contents - Equity Prospectus Example This Example is intended to help you compare the costs of investing in the International Small Cap Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year and that the Fund’s operating expenses remain the same (taking into account the contractual expense limitation for one year).Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Class A $709 $977 $1,264 $2,080 Class C $310 $649 $1,114 $2,400 Class I $117 $359 $620 $1,366 Class R6 $102 $333 $583 $1,299 You would pay the following expenses if you did not redeem your ClassC shares: 1 Year 3 Years 5 Years 10 Years Class C $210 $649 $1,114 $2,400 Portfolio Turnover The International Small Cap Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 24.82% of the average value of its portfolio. Principal Investment Strategies Under normal market conditions, the International Small Cap Fund invests at least 80% of its net assets measured at the time of purchase in equity securities issued by small capitalization companies located in at least three countries outside of the United States.The Fund considers a company to be a small capitalization company if it has a market capitalization (market value of publicly traded securities) of $5billion or less at the time of purchase.Equity securities include common and preferred stocks, warrants and rights.An issuer is determined to be located outside the United States on the basis of the issuer’s domicile, principal place of business, primary stock exchange listing, and/or the source of its revenues.Up to 30% of the Fund’s total assets, measured at the time of purchase, may be invested in securities of companies located in emerging market countries (including frontier market countries).With respect to 20% of the Fund’s net assets, the Fund may invest in stocks of companies of any capitalization size. Brandes Investment Partners, L.P., the investment advisor (the “Advisor”), uses the principles of value investing to analyze and select equity securities for the International Small Cap Fund’s investment portfolio.When buying equity securities, the Advisor assesses the estimated “intrinsic” value of a company based on data such as a company’s earnings, cash flow generation, and/or asset value of the underlying business.By choosing securities that are selling at a discount to the Advisor’s estimates of their share of the company’s intrinsic business value, the Advisor seeks to establish an opportunity for long-term capital appreciation.The Advisor may sell a security when its price reaches a target set by the Advisor, the Advisor believes that other investments are more attractive, or for other reasons. Principal Investment Risks Because the values of the International Small Cap Fund’s investments will fluctuate with market conditions, so will the value of your investment in the Fund.You could lose money on your investment in the Fund, or the Fund could underperform other investments.Principal risks of the Fundare as follows: · Currency Risk – Because the International Small Cap Fund invests in securities denominated in foreign currencies, the U.S.dollar values of its investments fluctuate as a result of changes in foreign exchange rates.Such changes will also affect the Fund’s income. Summary Section -30- BrandesInternational Small Cap EquityFund Table of Contents - Equity Prospectus · Foreign Securities Risk – The performance of foreign securities depends on the political and economic environments and other overall economic conditions in the countries where the International Small Cap Fund invests. · Emerging Markets Risk – Emerging markets involve greater risk and volatility than more developed markets. Some emerging markets countries may have fixed or managed currencies that are not free-floating against the U.S. dollar. Certain of these currencies have experienced, and may experience in the future, substantial fluctuations or a steady devaluation relative to the U.S. dollar. Certain emerging markets are sometimes referred to as “frontier markets.” Frontier markets, the least advanced capital markets in the developing world, are among the riskiest markets in the world in which to invest. Frontier markets have the fewest number of investors and investment holdings and may not even have stock markets on which to trade. Investments in this sector are typically illiquid, nontransparent and subject to very low regulation levels as well as high transaction fees, and may also contain substantial political and currency risk. · Mid and Small-Cap Company Risk – Securities of mid-cap and small-cap companies may have comparatively greater price volatility and less liquidity than the securities of companies that have larger market capitalizations and/or that are traded on major stock exchanges.These securities may also be more difficult to value. · Stock Risk – The values of the International Small Cap Fund’s investments fluctuate in response to the activities of individual companies and general stock market and economic conditions. · Value Securities Risk – The International Small Cap Fund invests in value securities, which are securities the Advisor believes are undervalued for various reasons, including but not limited to as a result of adverse business, industry or other developments, or are subject to special risks, or limited market understanding of the issuer’s business, that have caused the securities to be out of favor.It may take longer than expected for the prices of these securities to increase to the anticipated value, or they may never increase to that value or may decline.In addition, value securities, at times, may not perform as well as growth securities or the stock market in general, and may be out of favor with investors for varying periods of time. · Value Style Risk – Value style of investing has caused the Fund’s performance to deviate from the performance of market benchmarks and other managers for substantial periods of time and may do so in the future. Summary Section -31- BrandesInternational Small Cap EquityFund Table of Contents - Equity Prospectus Performance The following performance information shows you how the International Small Cap Fund has performed and provides some indication of the risks of investing in the Fund by showing how its performance has varied from year to year.The bar chart shows changes in the yearly performance of the Fund’s Class I shares since its inception.The table below compares the Fund’s total return over time to a broad-based securities index.The chart and table assume reinvestment of dividends and distributions.Of course, past performance, before and after taxes, does not indicate how the International Small Cap Fund will perform in the future.Updated performance is available on the Fund’s website at www.brandesfunds.com. Brandes International Small Cap Equity Fund Year-by-Year Total Returns as of December31, for Class I Shares Best Quarter Q2 46.08% Worst Quarter Q4 -21.60% Brandes International Small Cap Equity Fund Average Annual Total Returns For periods ending December 31, 2015 Brandes International Small Cap Equity Fund 1 Year 5 Years 10 Years Class A Shares – Return Before Taxes 1.71% 5.96% 5.79% Class C Shares – Return Before Taxes 6.21% 6.44% 5.63% Class R6 Shares – Return Before Taxes 8.14% 7.46% 6.67% Class I Shares – Return Before Taxes 8.14% 7.46% 6.67% Return After Taxes on Distributions 7.03% 6.24% 6.07% Return After Taxes on Distributions and Sale of Fund Shares 5.17% 5.58% 5.25% S&P Developed ex-U.S. Small Cap Index (reflects no deduction for fees, expenses or taxes) 5.92% 5.51% 5.33% Prior to February1, 2012, the Fund was a private investment fund managed by the Advisor with policies, guidelines and restrictions that were, in all material respects, equivalent to those of the Fund.ClassA and ClassI shares commenced operations on February1, 2012, while ClassC shares commenced operations on January31, 2013.Prior to January31, 2013, ClassA shares were known as ClassS shares.(ClassA shares have the same operating expenses as ClassS shares.)The ClassI performance information shown for periods before February1, 2012 is that of the private investment fund managed by the Advisor that is the predecessor of the Fund, not restated to reflect Fund expenses.Performance shown prior to February1, 2012 for the ClassA shares reflects the performance of the private investment fund shares restated to reflect ClassA sales loads and expenses.Performance shown prior to the inception of ClassC shares reflects the performance of the private investment fund for periods prior to February1, 2012 and the performance of ClassI shares for the period from February1, 2012 to January30, 2013, restated to reflect ClassC expenses.Performance of Class R6 shares shown prior to the inception of Class R6 shares reflects the performance of Class I shares. Summary Section -32- BrandesInternational Small Cap EquityFund Table of Contents - Equity Prospectus After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown, and after-tax returns shown are not relevant to investors who are exempt from tax or hold their Fund shares through tax-advantaged accounts such as 401(k) plans or individual retirement accounts.After-tax returns are shown for ClassI shares only.After-tax returns for other Classes will vary. Management Investment Advisor. Brandes Investment Partners, L.P. Portfolio Managers Position with Advisor Managed this Fund Since: Ralph Birchmeier, CFA Director, Investments Group and All-Cap Investment Committee Voting Member and Small Cap Investment Committee Voting Member 2002 Luiz Sauerbronn Director, Investments Group and Small Cap Investment Committee Voting Member and International Large Cap Investment Committee Voting Member 2004 Yingbin Chen, CFA Director, Investments Group and Small Cap Investment Committee Voting Member 2005 Mark Costa, CFA Senior Analyst and Small Cap Investment Committee Voting Member 2010 Purchase and Sale of Fund Shares You may purchase or redeem Fund shares on any business day by written request via mail (Brandes Funds, c/oU.S.Bancorp Fund Services, LLC, 615East Michigan Street, 3rdFloor, Milwaukee, WI 53201-0701), by wire transfer, by telephone at 1-800-395-3807, or through a financial intermediary. Class and Type of Account Minimum Initial Investment Subsequent Minimum Investment Classes A and C – Regular Accounts $2,500 $500 – Traditional and Roth IRA Accounts $1,000 $500 – Automatic Investment Plans $500 $500 Class I $100,000 $500 Class R6(1) $0 $0 (1) Class R6 shares are generally available to employer sponsored retirement plans, including profit sharing and money purchase pension plans, defined benefit plans and nonqualified deferred compensation plans, and plans described in Sections 401(k), 403(b) and 457 of the Internal Revenue Code.Class R6 shares are generally available only if plan level or omnibus accounts are held on the books of the Fund. Tax Information The International Small Cap Fund’s distributions are taxed as ordinary income, capital gains, or in certain cases qualified dividend income, unless you are investing through a tax-advantaged account, such as a 401(k) plan or an individual retirement account.Distributions on investments made through tax-advantaged accounts, such as 401(k) plans or IRAs, may be taxed later upon withdrawal of assets from those accounts. Summary Section -33- BrandesInternational Small Cap EquityFund Table of Contents - Equity Prospectus Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the International Small Cap Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. Summary Section -34- BrandesInternational Small Cap EquityFund Table of Contents - Equity Prospectus INVESTMENT OBJECTIVE, POLICIES AND RISKS Investment Objectives The investment objective of each Fund is long-term capital appreciation, in addition, the investment objective of the Global Equity Income Fund is long-term capital appreciation and current income.Each Fund’s investment objective may be changed by the Funds’ Board of Trustees without shareholder approval upon 60days’ notice to shareholders. Investment Policies During the past decade, foreign capital markets have grown significantly.Today, over half of the world’s equity value is located outside of the United States.The Advisor believes that significant investment opportunities exist throughout the world. No Fund, except the Global Opportunities Value Fund, may make any change in its investment policy of investing at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities without first providing the Fund’s shareholders with at least 60 days’ prior written notice. International Equity Fund The International Equity Fund normally invests at least 80% of its net assets (plus any borrowings for investment purposes) measured at the time of purchase in equity securities of issuers located in at least three countries outside the United States.Equity securities include common and preferred stocks, warrants and rights.The Fund typically invests in foreign companies with market capitalizations (market value of publicly traded securities) greater than $5billion at the time of purchase.The Fundmay invest up to30% of its total assets, measured at the time of purchase, in securities of companies located in emerging market countries (including frontier market countries).The Fund typically investsup to5% of its total assets in any one security measured at the time of purchase. The International EquityFund may invest in companies located around the world.With respect to Fund investments in any particular country, the Fund may invest up to the greater of either (a)20% of total Fund assets in any particular country, measured at the time of purchase or (b)150% of the weighting of such country as represented in the MSCI Europe, Australasia, Far East (“EAFE”) Index, measured at the time of purchase. Global Equity Fund Under normal market conditions, the Global Equity Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) measured at the time of purchase in equity securities.The Fund typically invests in equity securities with market capitalizations (market value of publicly traded securities) greater than $5billion at the time of purchase.Equity securities include common and preferred stocks, warrants and rights.The Fund will invest in at least three different countries, and invest at least 40 percent of its assets outside of the United States or, if conditions are not favorable at the time of purchase, at least 30 percent of its assets outside of the United States.For example, if the Advisor determines that non-U.S. markets are generally overvalued compared to U.S. markets, the Fund may invest up to 70% of its assets within the United States. The Fundmay invest up to30% of its total assets, measured at the time of purchase, in securities of companies located in emerging market countries (including frontier market countries).The Fund typically investsup to5% of its total assets in any one security measured at the time of purchase. The Global Equity Fund may invest in companies located around the world.With respect to Fund investments in any particular country, the Fund may invest up to the greater of either (a)20% of total Fund assets measured at the time of purchase, or (b)150% of the weighting of such country as represented in the Morgan Stanley Capital International (“MSCI”) World Index measured at the time of purchase.As of December31, 2015, the weight of the United States in the MSCI World Index was 58.72%. Nevertheless, the Global Equity Fund will invest in at least three different countries, and invest at least 40 percent of its assets outside of the United States or, if conditions are not favorable at the time of purchase, invest at least 30 percent of its assets outside of the United States. Investment Objectives, Policies & Risks -35- Table of Contents - Equity Prospectus Global Equity Income Fund The Global Equity Income Fund invests primarily in equity securities of U.S. and foreign companies. These companies generally have market capitalizations (market value of publicly traded securities) greater than $3 billion at the time of purchase. The Advisor typically focuses on companies with dividend yields above that of the MSCI World Index, either currently or based on forecasted dividend levels over the next three to five years. A foreign company is determined to be “foreign” on the basis of its domicile, its principal place of business, its primary stock exchange listing, and/or the source of its revenues. Under normal market conditions, the Fund invests at least 80% of its net assets (plus any borrowings for investment purposes) measured at the time of purchase in equity securities. The Fund will invest its assets in the equity securities of issuers located in at least three countries outside of the United States. Equity securities include common and preferred stocks, warrants and rights. The Fundmay invest up to30% of its total assets, measured at the time of purchase, in securities of companies located in emerging market countries (including frontier market countries).The Fund typically invests up to 5% of its total assets in any one security measured at the time of purchase. The Global Equity Income Fund may invest in companies located around the world. With respect to Fund investments in any particular country, the Fund may invest up to the greater of either (a)30% of total Fund assets measured at the time of purchase, or (b)150% of the weighting of such country as represented in the MSCI World Index. Nevertheless, the Global Equity Income Fund will invest in at least three different countries, and invest at least 40 percent of its assets outside of the United States or, if conditions are not favorable at the time of purchase, invest at least 30 percent of its assets outside of the United States. Global Opportunities Value Fund The Global Opportunities Value Fund invests primarily in equity securities of U.S. and foreign companies. These companies have market capitalizations of any size. A foreign company is determined to be “foreign” on the basis of its domicile, its principal place of business, its primary stock exchange listing, and/or the source of its revenues. Under normal market conditions, the Fund invests in equity securities of issuers located in at least three countries, one of which may be the United States. Equity securities include common and preferred stocks, warrants and rights. The Fundmay invest up to40% of its total assets, measured at the time of purchase, in securities of companies located in emerging market countries (including frontier market countries).The Fund typically investsup to5% of its total assets in any one security measured at the time of purchase. The Global Opportunities Value Fund may invest in companies located around the world. With respect to Fund investments in any particular country, the Fund may invest up to the greater of either (a)25% of total Fund assets measured at the time of purchase, or (b)300% of the weighting of such country as represented in the MSCI All Country World Index (“ACWI”). Nevertheless, the Global Opportunities Value Fund will invest in at least three different countries, and invest at least 40 percent of its assets outside of the United States or, if conditions are not favorable at the time of purchase, invest at least 30 percent of its assets outside of the United States Emerging Markets Value Fund The Emerging Markets Value Fund normally invests at least 80% of its net assets (plus any borrowings for investment purposes) measured at the time of purchase in equity securities of companies located or active mainly in emerging markets. Equity securities include common and preferred stocks, warrants and rights.The Emerging Markets Value Fund typically invests no more than 5% of its total assets in any one security measured at the time of purchase. Emerging markets include some or all of the countries located in each of the following regions: Asia, Europe, Central and South America, Africa and the Middle East.With respect to Emerging Markets Value Fund investments in any particular country, the Fund may invest up to the greater of either (a)20% of total Fund assets in any particular country, measured at the time of purchase or (b)150% of the weighting of such country as represented in the MSCI Emerging Markets Index, measured at the time of purchase. Investment Objectives, Policies & Risks -36- Table of Contents - Equity Prospectus More on the Emerging Markets Value Fund’s Performance.Prior to January31, 2011, the Advisor managed a private investment fund with policies, guidelines and restrictions that were, in all material respects, equivalent to those of the Emerging Markets Value Fund.The performance information shown for the Fund’s ClassI shares for periods before January31, 2011 is that of the private investment fund and reflects the net expenses of the private investment fund, which were higher than the Fund’s current net expenses for ClassI shares.If the private investment fund’s performance had been restated to reflect ClassI expenses, the performance of ClassI shares would have been higher.ClassC shares commenced operations on January31, 2013 and the performance shown for ClassC shares for the period from February1, 2011 to January30, 2013, reflects the performance of ClassI shares restated to reflect Class C expenses.If the performance for this period had been restated to reflect ClassC expenses, the performance would have been lower.Performance shown prior to January31, 2011 for ClassA shares reflects the performance of the private investment fund shares restated to reflect ClassA sales loads and expenses.The performance of the private investment fund prior to January31, 2011 is based on calculations that are different than the standardized method of performance calculations required by the Securities and Exchange Commission (the “SEC”).The private investment fund was not registered under the Investment Company Act of 1940 (“1940Act”) and was not subject to certain investment limitations, diversification requirements, and other restrictions imposed by the 1940Act and the Code, which, if applicable, may have adversely affected its performance. International Small Cap Fund The International Small Cap Fund normally invests at least 80% of its net assets (plus any borrowings for investment purposes) in equity securities issued by small capitalization companies located in at least three countries other than the United States.Equity securities include common and preferred stocks, warrants and rights.The Fund considers a company to be a small capitalization company if it has a market capitalization (market value of publicly traded securities) of $5billion or less measured at the time of purchase.The Fund may periodically reevaluate and adjust this definition.The Fund does not invest more than 30% of its total assets, measured at the time of purchase, in securities of companies located in emerging market countries (including frontier market countries).With respect to 20% of the Fund’s net assets, the Fund may invest in stocks of companies of any capitalization size.The Fund typically invests no more than 5% of its total assets in any one security measured at the time of purchase. The International Small Cap Fund generally invests in companies located around the world.With respect to Fund investments in any particular country, the Fund may invest up to the greater of either (a)20% of total Fund assets in any particular country or (b)150% of the weighting of such country as represented in the S&P Developed Ex-U.S. Small Cap Index, measured at the time of purchase. More on the International Small Cap Fund’s Performance.Prior to February1, 2012, the Advisor managed a private investment fund with policies, guidelines and restrictions that were, in all material respects, equivalent to those of the Fund.The performance information shown for ClassI shares for periods before February1, 2012 is that of the private investment fund and reflects the net expenses of the private investment fund, which were lower than the Fund’s current net expenses for ClassI shares.If the private investment fund’s performance had been restated to reflect ClassI expenses, the performance would have been lower.ClassC shares commenced operations on January31, 2013 and the performance shown for ClassC shares for the period from February1, 2012 to January30, 2013 reflects the performance of ClassI shares restated to reflect Class C expenses.Performance shown prior to February1, 2012 for the ClassA shares reflects the performance of the private investment fund restated to reflect ClassA sales loads and expenses.The performance of the private investment fund prior to February1, 2012 is based on performance calculations that are different than the standardized method of performance calculations required by the SEC.The private investment fund was not registered under the 1940Act and was not subject to certain investment limitations, diversification requirements, and other restrictions imposed by the 1940Act and the Code, which, if applicable, may have adversely affected its performance. Investment Objectives, Policies & Risks -37- Table of Contents - Equity Prospectus All Funds The Advisor selects stocks for the Funds based on their individual merits and not necessarily on their geographic locations.In selecting foreign securities, the Advisor does not attempt to match the security allocations of foreign stock market indices.Therefore, each Fund’s country weightings may differ significantly from country weightings found in published foreign stock indices.For example, the Advisor may decide not to invest the Funds’ assets in companies in a country whose stock market, at the time, comprises a large portion of a published foreign stock market index.At the same time, the Advisor may invest the Funds’ assets in companies in countries whose representation in the index is small or non-existent. Value Investing The Advisor applies the Graham and Dodd Value Investing approach to stock selection.Benjamin Graham is widely regarded as the founder of this approach to investing and a pioneer in modern security analysis.In his 1934 book Security Analysis, co-written by David Dodd, Graham introduced the idea that equity securities should be chosen by identifying the “true” long-term – or intrinsic – value of a company based on measurable data.The Advisor follows this approach, looking at each equity security as though it is a business that is for sale.By choosing securities that are selling at a discount to the Advisor’s estimates of their share of the company’s intrinsic business value, the Advisor seeks to establish an opportunity for long-term capital appreciation. The Advisor uses fundamental analysis to develop an estimate of intrinsic value, and looks at, among other factors, a company’s earnings, book value, cash flow, capital structure, and management record, as well as its industry and position within that industry.This analysis typically includes a review of company reports, filings with the SEC, computer databases, industry publications, general and business publications, research reports and other information sources, as well as interviews with company management. The Advisor may sell a security when its price reaches the intrinsic value set by the Advisor, the Advisor believes that other investments are more attractive, or for other reasons. Short-Term Investments Each Fund may invest from time to time in short-term cash equivalent securities either as part of its overall investment strategy or for temporary defensive purposes in response to adverse market, economic, political or other conditions which in the Advisor’s discretion require investments inconsistent with the Fund’s principal investment strategies. The amount of such holdings will vary and will depend on the Advisor’s assessment of the quantity and quality of investment opportunities that exist at any given time, and may at times be relatively high.Short-term cash equivalent securities include U.S.government securities, certificates of deposit, bankers’ acceptances, repurchase agreements, demand notes and commercial paper.As a result of taking such temporary defensive positions, the Funds may not achieve their investment objectives. Other Investment Techniques and Restrictions The Funds will use certain other investment techniques, and have adopted certain investment restrictions, which are described in the Funds’ Statement of Additional Information (“SAI”).Unlike the Funds’ investment objectives, certain of these investment restrictions are fundamental and may be changed only by a majority vote of each Fund’s outstanding shares. Investment Objectives, Policies & Risks -38- Table of Contents - Equity Prospectus Principal Risks of Investing in the Funds The value of your investment in the Funds will fluctuate, which means you could lose money.You should consider an investment in the Funds as a long-term investment. Currency Risk Fluctuations in currency exchange rates and currency transfer restitution may adversely affect the value of a Fund’s investments in foreign securities, which are denominated or quoted in currencies other than the U.S.dollar. Emerging Markets and Related Risk The Advisor considers an emerging market country to be any country which is in the Morgan Stanley Capital International Emerging Markets Index (“MSCI EM Index”) or any country that, in the opinion of the Advisor, is generally considered to be an emerging market country by the international financial community. There are currently over 130 such countries, approximately 40 of which currently have investable stock markets. Those countries generally include every nation in the world except the United States, Canada, Japan, Australia, Hong Kong, Singapore, New Zealand and most nations located in Western Europe. Currently, investing in many emerging market countries is not feasible or may involve unacceptable risks. As opportunities to invest in emerging markets countries develop, the Funds expect to expand and diversify further the countries in which the Funds invest. Investments in emerging market countries are subject to all of the risks of foreign investing generally and have additional heightened risks due to a less established legal, political, business and social frameworks to support securities markets. Some of the additional significant risks include: · Less social, political and economic stability; · Unpredictable changes in national policies on foreign investment, including restrictions on investment in issuers or industries deemed sensitive to national interests; · Less transparent and established taxation policies; · Less developed regulatory or legal structures governing private and foreign investments or allowing for judicial redress for injury to private property; · Less familiarity with a capital market structure or market-oriented economy and more widespread corruption and fraud; · Inadequate, limited and untimely financial reporting as accounting standards and auditing requirements may not correspond with standards generally accepted in the international capital markets; · Less financial sophistication, creditworthiness, and/or resources possessed by, and less government regulation of, the financial institutions and issuers with which the Fund transacts; · Insolvency of local banking systems due to concentrated debtor risk, imprudent lending, the effect of inefficiency and fraud in bank transfers and other systemic risks; · Less developed local banking infrastructure creating an inability to channel domestic savings to companies in need of finance which can therefore experience difficulty in obtaining working capital; · Risk of government seizure of assets; Investment Objectives, Policies & Risks -39- Table of Contents - Equity Prospectus · Less government supervision and regulation of business and industry practices, stock exchanges, brokers and listed companies than in the U.S.; · Greater concentration in a few industries resulting in greater vulnerability to regional and global trade conditions; · Higher rates of inflation and more rapid and extreme fluctuations in inflation rates; · Greater sensitivity to interest rate changes; · Fraudulent activities of management; · Increased volatility in currency exchange rates and potential for currency devaluations and/or currency controls; · Greater debt burdens relative to the size of the economy; · More delays in settling portfolio transactions and heightened risk of loss from shareholder registration and custody practices; · Less assurance that favorable economic developments will not be slowed or reversed by unanticipated economic, political or social events in such countries; · Trade embargoes, sanctions and other restrictions, which may, from time to time, be imposed by international bodies (for example, the United Nations) or sovereign states (for example, the United States) or their agencies on investments held or to be held by the Fund resulting in an investment or cash flows relating to an investment being frozen or otherwise suspended or restricted. Because of the above factors, investments in emerging market countries are subject to greater price volatility and illiquidity than investments in developed markets. Certain emerging markets are sometimes referred to as “frontier markets.”Frontier markets are the least advanced capital markets in the developing world. Frontier markets are countries with investable stock markets that are less established than those in the emerging markets. They are also known as “pre-emerging markets.” Most frontier markets consist chiefly of stocks of financial, telecommunications and consumer companies that receive monthly payments from customers. Frontier markets are categorically the riskiest markets in the world in which to invest. Frontier markets have the least number of investors and investment holdings and may not even have stock markets on which to trade. Investments in this sector are typically illiquid, nontransparent and subject to very low regulation levels as well as high transaction fees, and may also contain substantial political and currency risk. Emerging and frontier markets both offer the prospect of higher returns with higher risk. However, emerging markets are more stable and developed than frontier markets. The economies of emerging market countries have achieved a rudimentary level of development, while frontier markets represent the least economically developed nations in the global marketplace. Emerging and frontier markets also carry several types of investment risk, including market, political and currency risk, as well as the risk of nationalization. Foreign Securities Risk Investments in foreign securities involve certain inherent risks such as fluctuations in currency exchange rates. However, the Advisor does not believe that currency fluctuation, over the long term, on a group of broadly diversified companies representing a number of currencies and countries, significantly affects portfolio performance. Investment Objectives, Policies & Risks -40- Table of Contents - Equity Prospectus Before investing in a Fund, you should also consider the other risks of investing in foreign securities, including political or economic instability in the country of issue and the possible imposition of currency exchange controls or other adverse laws or restrictions. In addition, securities prices in foreign markets are generally subject to different economic, financial, political and social factors than the prices of securities in U.S. markets. With respect to some foreign countries there may be the possibility of expropriation or confiscatory taxation, limitations on liquidity of securities or political or economic developments which could affect the foreign investments of the Funds. Moreover, securities of foreign issuers generally will not be registered with the SEC, and such issuers will generally not be subject to the SEC’s reporting requirements. Accordingly, there is likely to be less publicly available information concerning certain of the foreign issuers of securities held by the Funds than is available concerning U.S. companies. Foreign companies are also generally not subject to uniform accounting, auditing and financial reporting standards or to practices and requirements comparable to those applicable to U.S. companies. There may also be less government supervision and regulation of foreign broker-dealers, financial institutions and listed companies than exists in the U.S. These factors could make foreign investments, especially those in developing countries, more volatile than U.S. investments. Each Fund may, from time to time, invest a substantial portion of the total value of its assets in securities of issuers located in particular countries and/or associated with particular industries.For example, as of December31, 2015, 21.92% of the International Equity Fund’s assets were invested in Japanese issuers.During such periods, the Fund may be more susceptible to risks associated with single economic, political or regulatory occurrences of Japan than more diversified portfolios. Mid and Small-Capitalization Company Risk Each Fundmay invest in the securities of mid-capitalization and small-capitalization companies which generally involve greater risk than investing in larger, more established companies.This greater risk is, in part, attributable to the fact that the securities of mid-capitalization and small-capitalization companies usually have more limited trading liquidity.Because mid-capitalization and small-capitalization companies generally have fewer shares outstanding than larger companies, it also may be more difficult to buy or sell significant amounts of such shares without unfavorable impact on prevailing prices.Additionally, securities of mid-capitalization and small-capitalization companies are typically subject to greater changes in earnings and business prospects than are larger, more established companies and typically there is less publicly available information concerning mid-capitalization and small-capitalization companies than for larger, more established companies.Although investing in securities of mid-capitalization and small-capitalization companies offers potential above-average returns if the companies are successful, there is a risk that the companies will not succeed and the prices of the companies’ shares could significantly decline in value.Securities of mid-capitalization and small-capitalization companies, especially those whose business involves emerging products or concepts, may be more volatile due to their limited product lines, markets or financial resources and may lack management depth.Securities of mid-capitalization and small-capitalization companies also may be more volatile than larger companies or the market averages in general because of their general susceptibility to economic downturns. Stock Risk The values of stocks fluctuate in response to the activities of individual companies and general stock market and economic conditions, and stock prices may go down over short or even extended periods.Stocks are more volatile—likely to go up or down in price, sometimes suddenly—and are riskier than some other forms of investment, such as short-term high-grade fixed income securities. Investment Objectives, Policies & Risks -41- Table of Contents - Equity Prospectus Value Securities Risk Value securities are securities of companies that may have experienced adverse business, industry or other developments or may be subject to special risks that have caused the securities to be out of favor and, in turn, potentially undervalued.The market value of a portfolio security may not meet the Advisor’s assessment of the future value of that security, or the market value of the security may decline.There is also a risk that it may take longer than expected for the value of any such investment to rise to the assessed value.In addition, value securities, at times, may not perform as well as growth securities or the stock market in general, and may be out of favor with investors for varying periods of time. Value Style Risk Value style of investing has caused a Fund’s performance to deviate from the performance of market benchmarks and other managers for substantial periods of time and may do so in the future. Portfolio Holdings A complete description of the Funds’ policies and procedures with respect to the disclosure of the Funds’ portfolio holdings is available in the Funds’ Statement of Additional Information (“SAI”), which is located on the Funds’ website at www.brandesfunds.com. Investment Objectives, Policies & Risks -42- Table of Contents - Equity Prospectus FUND MANAGEMENT Each Fund is a series of Brandes Investment Trust, a Delaware statutory trust (the “Trust”).The Board of Trustees of the Trust decides matters of general policy and reviews the activities of the Advisor and other service providers.The Trust’s officers conduct and supervise its daily business operations. The Investment Advisor Brandes Investment Partners, L.P., (the “Advisor”) has been in business, through various predecessor entities, since 1974.As of December31, 2015, the Advisor managed approximately $26billion in assets for various clients, including corporations, public and corporate pension plans, foundations and charitable endowments, and individuals.Charles H. Brandes owns a controlling interest in the Advisor’s general partner, Brandes Investment Partners, L.P.The Advisor’s offices are at 11988ElCamino Real, Suite600, SanDiego, California 92130. Subject to the direction and control of the Trustees, the Advisor develops and implements an investment program for the Funds, including determining which securities are bought and sold.The Advisor also provides certain officers for the Trust.For its services, the Advisor receives a percentage of each Fund’s average daily net assets, payable on a monthly basis from each Fund as shown in the table below.For the fiscal year ended September30, 2015, the Advisor received the following net management fees as a percentage of average daily net assets.The “net” management fee reflects the amount received because the Advisor either waived a portion of its fees or was entitled to recoup a portion of fees previously waived pursuant to the expense cap agreement described below: Fund Annual Management Fee Net Management Fee Received (after waivers or recoupments) (as of September 30, 2015) International Equity Fund 0.80% on average daily net assets up to $5.0billion and 0.70% on average daily net assets greater than $5.0billion 0.82% Global Equity Fund 0.80% 0.34% Global Equity Income Fund 0.80% 0.00% Global Opportunities Value Fund 0.95% 0.00% Emerging Markets Value Fund 0.95% on average daily net assets up to $2.5 billion; 0.90% on average daily net assets from $2.5 billion to $5.0 billion; and 0.85% on average daily net assets greater than $5.0 billion. 0.89% International Small Cap Fund 0.95% 0.99% Fund Management -43- The Investment Advisor Table of Contents - Equity Prospectus The Advisor has signed a contract with the Trust in which the Advisor has agreed to waive management fees and reimburse operating expenses of each Fund through January31, 2017, to the extent necessary to ensure that the operating expenses of each Class do not exceed the percentage of average daily net assets shown in the table below (the “Expense Caps”).For this purpose, operating expenses do not include taxes, interest, brokerage commissions, expenses incurred in connection with any merger or reorganization, and extraordinary expenses such as litigation. Expense Caps ClassA Class C ClassE ClassI Class R6 International Equity Fund 1.20% 1.95% 1.20% 1.00% 0.82% Global Equity Fund 1.25% 2.00% 1.25% 1.00% 0.82% Global Equity Income Fund 1.25% 2.00% N/A 1.00% 0.82% Global Opportunities Value Fund 1.40% 2.15% N/A 1.15% 0.97% Emerging Markets Value Fund 1.37% 2.12% N/A 1.12% 0.97% International Small Cap Fund 1.40% 2.15% N/A 1.15% 1.00% A discussion regarding the basis for the Board of Trustees’ approval or re-approval, as the case may be, of the Funds’ investment advisory agreements with the Advisor is available in the Funds’ semi-annual report to shareholders for the period ended March31, 2015. Fund Management -44- The Investment Advisor Table of Contents - Equity Prospectus Portfolio Managers Each Fund’s investment portfolio is team-managed by an investment committee comprised of senior portfolio management professionals of the Advisor. International Equity Fund All investment decisions for the International Equity Fund are the responsibility of the Advisor’s International Large Cap Investment Committee (“International Large Cap Committee”).The voting members of the Committee are BrentV. Woods, Amelia Maccoun Morris, Jeffrey Germain, Shingo Omura and Luiz Sauerbronn. The Funds’ SAI provides additional information about the International Large Cap Committee, including information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities of the Funds. Fund Management -45- Portfolio Managers Table of Contents - Equity Prospectus Portfolio Manager Length of Service with the Funds Business Experience During the Past Five Years Brent Woods, CFA International Equity Fund Brent V. Woods, CFA Chief Executive Officer Since 1997 ● Experience ○ Limited partner of the firm’s parent company ○ Current Responsibilities ● As CEO, leads the firm’s Senior Management Team, which is responsible for the firms’ day-to-day operations and long-term strategic direction ● Member of the International Large Cap Investment Committee ○ Prior Career Highlights ○ Managing Director, Investments Group with Brandes Investment Partners, responsible for the firm’s securities research efforts and oversight of the product investment committees Relevant experience began in 1995 ○ Joined Brandes Investment Partners in 1995 ● Education and Skills ○ JD (cum laude)from Harvard Law School ○ Master’s in international studies from St. John’s College at Cambridge University, England ○ AB (Phi Beta Kappa) from Princeton University Amelia Morris, CFA International Equity Fund Amelia Maccoun Morris, CFA Director, Investments Group Since 1998 ● Experience ○ Limited partner of the firm’s parent company ○ Current Responsibilities ▪ Director, Investments Group, overseeing and directing equity research activities in the consumer sector, and covering the European retail and telecommunications services industries ▪ Member of the International Large Cap Investment Committee ○ Relevant experience began in 1986 ○ Joined Brandes Investment Partners in 1998 ○ Prior Career Highlights ▪ Member of the Emerging Markets Investment Committee with Brandes Investment Partners ▪ Member of the Investment Oversight Committee with Brandes Investment Partners ▪ Member of the Brandes Institute Advisory Board ● Education and Skills ○ MBA from the University of Chicago Booth School of Business ○ Degree in economics (Phi Beta Kappa and cum laude) from the University of California, Davis Fund Management -46- Portfolio Managers Table of Contents - Equity Prospectus Portfolio Manager Length of Service with the Funds Business Experience During the Past Five Years Jeffrey Germain, CFA International Equity Fund Jeffrey Germain, CFA Senior Analyst Since 2009 ● Experience ○ Current Responsibilities ▪ Senior Analyst on the Basic Materials Research Team ▪ Member of the International Large Cap Investment Committee ○ Relevant experience began in 2001 ○ Joined Brandes Investment Partners in 2001 ○ Prior Career Highlights ▪ Financial Analyst with Harcourt ▪ CFO of Golf Destinations ● Education and Skills ○ BS in business administration with a concentration in finance from the University of North Carolina at Chapel Hill Shingo Omura, CFA International Equity Fund Shingo Omura, CFA Director, Investments Group Since 2013 ● Experience ○ Limited partner of the firm’s parent company ○ Current Responsibilities ▪ Senior Analyst and leader of the Health Care Research Team, with a primary emphasis on pharmaceutical companies ▪ Member of the International Large Cap Investment Committee ▪ Primary Product Coordinator for the Japan Equity strategy ▪ Member of the Corporate Governance Committee which establishes proxy voting policies and provides assistance to the firm’s research teams and investment committees on controversial corporate governance issues ○ Relevant experience began in 2001 ○ Joined Brandes Investment Partners in 2005 ○ Prior Career Highlights ▪ Sell-Side Research Analyst (as a member of both the Basic Materials and Utilities Teams) in Japan ● Education and Skills ○ MBA from the Haas School of Business at the University of California, Berkeley ○ BA in economics from Keio University in Tokyo, Japan Fund Management -47- Portfolio Managers Table of Contents - Equity Prospectus Portfolio Manager Length of Service with the Funds Business Experience During the Past Five Years Luiz Sauerbronn International Equity Fund Luiz G. Sauerbronn Director, Investments Group Since 2013 ● Experience ○ Limited partner of the firm’s parent company ○ Current Responsibilities ■ Director, Investments Group and a Senior Analyst on the Industrials Research Team ■ Member of the International Large Cap and Small Cap Investment Committees ■ Member of the Corporate Governance Committee, which establishes proxy voting policies and provides assistance to the firm’s research teams and investment committees on controversial corporate governance issues ○ Relevant experience began in 1995 ○ Joined Brandes Investment Partners in 2001 ○ Prior Career Highlights ■ Summer Associate with J.P. Morgan ■ Manager of Mergers and Acquisitions Advisory Team with Banco Brascan (part of Brookfield Asset Management) in Brazil ■ Trainee with Royal Dutch Shell ● Education and Skills ○ MBA from the Haas School of Business at the University of California, Berkeley ○ BS in economics from the Federal University of Rio de Janeiro Global Equity Fund All investment decisions for the Global Equity Fund are the responsibility of the Advisor’s Global Large Cap Investment Committee (“Global Large Cap Committee”). The voting members of the Committee are Brent Fredberg, Ted Kim, Kenneth Little and Brian Matthews. The Funds’ SAI provides additional information about the Global Large Cap Committee, including information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities of the Funds. Fund Management -48- Portfolio Managers Table of Contents - Equity Prospectus Portfolio Manager Length of Service with the Funds Business Experience During the Past Five Years Brent Fredberg Global Equity Fund Since Brent Fredberg Director, Investments Group 2008 ● Experience ○ Limited partner of the firm’s parent company ○ Current Responsibilities ■ Director, Investments Group and Senior Analyst, leading the Technology Research Team ■ Member of the Global Large Cap Investment Committee ○ Relevant experience began in 1993 ○ Joined Brandes Investment Partners in 1999 ○ Prior Career Highlights ■ Financial Analyst and Controller with Raytheon/Amana Appliances ● Education and Skills ○ MBA (with distinction) from Northwestern University’s Kellogg Graduate School of Management ○ BS in finance (with distinction) from the University of Iowa ○ Certified Public Accountant (inactive) ○ Certified Management Accountant (inactive) Ted Kim, CFA Global Equity Fund Ted Kim, CFA Director, Investments Group Since 2013 ● Experience ○ Limited partner of the firm’s parent company ○ Current Responsibilities ■ Director, Investments Group, leading the firm’s research efforts on the industrials sector, specializing in companies in the automotive and capital goods industries ■ Member of the Small-Mid Cap and Global Large Cap Investment Committees ○ Relevant experience began in 2000 ○ Joined Brandes Investment Partners in 2000 ○ Prior Career Highlights ■ Product and Manufacturing Engineer with Ford Motor Company ● Education and Skills ○ MBA from the Kellogg Graduate School of Management at Northwestern University ○ MS in system design and management from the Massachusetts Institute of Technology ○ BS in mechanical engineering from the Massachusetts Institute of Technology Fund Management -49- Portfolio Managers Table of Contents - Equity Prospectus Portfolio Manager Length of Service with the Funds Business Experience During the Past Five Years Kenneth Little, CFA Global Equity Fund Kenneth Little, CFA Managing Director, Investments Group Since 2013 ● Experience ○ Limited partner of the firm’s parent company ○ Current Responsibilities ■ Managing Director, Investments Group, leading the firm’s overall research efforts and overseeing the product investment committees ■ Member of the All Cap and Global Large Cap Investment Committees ■ Team leader for the Basic Materials and Utilities Research Teams ■ Member of the Senior Management Team, which is responsible for the firms’ day-to-day operations and long-term strategic direction ■ Member of the Corporate Governance Committee ○ Relevant experience began in 1996 ○ Joined Brandes Investment Partners in 1996 ○ Prior Career Highlights ■ Senior Accountant with KPMG Education and Skills ○ MBA from the Fuqua School of Business at Duke University ○ BS in accounting from the University of La Verne ○ Certified Public Accountant (inactive) Brian Matthews, CFA Global Equity Fund Brian A. Matthews, CFA Senior Analyst Since 2013 ● Experience ○ Current Responsibilities ■ Senior Analyst on the Telecommunications Research Team ■ Member of the Global Large Cap Investment Committee ○ Relevant experience began in 2000 ○ Joined Brandes Investment Partners in 2002 ○ Prior Career Highlights ■ Member of the Small Cap Investment Committee with Brandes Investment Partners ■ Investment Banking Analyst with Merrill Lynch ● Education and Skills ○ BS with concentrations in finance and management (summa cum laude) from the Wharton School of the University of Pennsylvania Global Equity Income Fund All investment decisions for the Global Equity Income Fund are the responsibility of the Advisor’s Global Large Cap Investment Committee (“Global Large Cap Committee”). The voting members of the Committee are Brent Fredberg, Ted Kim, Kenneth Little and Brian Matthews. The Fund’s SAI provides additional information about the Global Large Cap Committee, including information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities of the Fund. Fund Management -50- Portfolio Managers Table of Contents - Equity Prospectus Portfolio Manager Length of Service with the Funds Business Experience During the Past Five Years Brent Fredberg Global Equity Brent Fredberg Income Fund Director, Investments Group Since inception ● Experience (2014) ○ Limited partner of the firm’s parent company ○ Current Responsibilities ■ Director, Investments Group and Senior Analyst, leading the Technology Research Team ■ Member of the Global Large Cap Investment Committee ○ Relevant experience began in 1993 ○ Joined Brandes Investment Partners in 1999 ○ Prior Career Highlights ■ Financial Analyst and Controller withRaytheon/Amana Appliances ● Education and Skills ○ MBA (with distinction) from Northwestern University’s Kellogg Graduate School of Management ○ BS in finance (with distinction) from the University of Iowa ○ Certified Public Accountant (inactive) ○ Certified Management Accountant (inactive) Ted Kim, CFA Global Equity Ted Kim, CFA Income Fund Director, Investments Group Since inception ● Experience (2014) ○ Limited partner of the firm’s parent company ○ Current Responsibilities ■ Director, Investments Group, leading the firm’s research efforts on the industrials sector, specializing in companies in the automotive and capital goods industries ■ Member of the Small-Mid Cap and Global Large Cap Investment Committees ○ Relevant experience began in 2000 ○ Joined Brandes Investment Partners in 2000 ○ Prior Career Highlights ■ Product and Manufacturing Engineer with Ford Motor Company ● Education and Skills ○ MBA from the Kellogg Graduate School of Management at Northwestern University ○ MS in system design and management from the Massachusetts Institute of Technology ○ BS in mechanical engineering from the Massachusetts Institute of Technology Fund Management -51- Portfolio Managers Table of Contents - Equity Prospectus Portfolio Manager Length of Service with the Funds Business Experience During the Past Five Years Kenneth Little, CFA Global Equity Income Fund Kenneth Little, CFA Managing Director, Investments Group Since inception ● Experience (2014) ○ Limited partner of the firm’s parent company ○ Current Responsibilities § Managing Director, Investments Group, leading the firm’s overall research efforts and overseeing the product investment committees § Member of the All Cap and Global Large Cap Investment Committees § Team leader for the Basic Materials and Utilities Research Teams § Member of the Senior Management Team, which is responsible for the firms’ day-to-day operations and long-term strategic direction § Member of the Corporate Governance Committee ○ Relevant experience began in 1996 ○ Joined Brandes Investment Partners in 1996 ○ Prior Career Highlights § Senior Accountant with KPMG ● Education and Skills ○ MBA from the Fuqua School of Business at Duke University ○ BS in accounting from the University of La Verne ○ Certified Public Accountant (inactive) Brian Matthews, CFA Global Equity Income Fund Brian A. Matthews, CFA Senior Analyst Since inception ● Experience (2014) ○ Current Responsibilities § Senior Analyst on the Telecommunications Research Team § Member of the Global Large Cap Investment Committee ○ Relevant experience began in 2000 ○ Joined Brandes Investment Partners in 2002 ○ Prior Career Highlights § Member of the Small Cap Investment Committee with Brandes Investment Partners § Investment Banking Analyst with Merrill Lynch ● Education and Skills ○ BS with concentrations in finance and management (summa cum laude) from the Wharton School of the University of Pennsylvania Global Opportunities Value Fund All investment decisions for the Global Opportunities Value Fund are the responsibility of the Advisor’s All-Cap Investment Committee (“All-Cap Committee”). The voting members of the Committee are Ralph Birchmeier, Charles Brandes, Kenneth Little, Michael Hutchens and Gerardo Zamorano. The Fund’s SAI provides additional information about the All-Cap Committee, including information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities of the Fund. Fund Management -52- Portfolio Managers Table of Contents - Equity Prospectus Portfolio Manager Length of Service with the Funds Business Experience During the Past Five Years Ralph Birchmeier, CFA Global Opportunities Ralph Birchmeier, CFA Director, Investments Group Value Fund ● Experience Since inception ○ Limited partner of the firm’s parent company (2014) ○ Current Responsibilities § Director, Investments Group and a Senior Analyst on the Financial Institutions Team, leading the firm’s research efforts in the financial institutions sector and covering the global financial services industry with an emphasis on insurance companies § Member of both the Small Cap and All Cap Investment Committees ○ Relevant experience began in 1991 ○ Joined Brandes Investment Partners in 1999 ○ Prior Career Highlights § Analyst on the Basic Materials Team with Brandes Investment Partners § Portfolio Analyst with First Quadrant L.P. § Certified Public Accountant with Arthur Andersen ● Education and Skills ○ MBA with an emphasis in finance (with honors) from Columbia University ○ BS in accounting from Loyola Marymount University Charles H. Brandes Global Opportunities Charles H. Brandes, CFA Founder and Chairman Value Fund ● Experience Since inception ○ Founded Brandes Investment Partners in 1974 (2014) ○ Current Responsibilities § Shares responsibility for driving strategic decisions and monitoring implementation of the firm’s vision and objectives § Member of the All Cap Investment Committee § Member of the Investment Oversight Committee, which monitors the processes and activities of the firm’s investment committees § Member of the Brandes Institute Advisory Board ○ Relevant experience began in 1968 ○ Other Activities § Previous Board member of several organizations involved in scientific, charitable and cultural work, including the Salk Institute for Biological Studies, where he also served as Chair of the Investment Committee § Author of “Brandes on Value: the Independent Investor”, published in 2014 § Author of “Value Investing Today”, published in 2003 § Frequent lecturer at graduate business schools, CFA Society meetings and industry conferences across the globe ● Education and Awards ○ BA in economics from Bucknell University ○ Recipient of lifetime achievement awards from Bucknell University and the London Value Investor Conference Fund Management -53- Portfolio Managers Table of Contents - Equity Prospectus Portfolio Manager Length of Service with the Funds Business Experience During the Past Five Years Kenneth Little, CFA Global Opportunities Kenneth Little, CFA Managing Director, Investments Group Value Fund ● Experience Since inception ○ Limited partner of the firm’s parent company (2014) ○ Current Responsibilities ■ Managing Director, Investments Group, leading the firm’s overall research efforts and overseeing the product investment committees ■ Member of the All Cap and Global Large Cap Investment Committees ■ Team leader for the Basic Materials and Utilities Research Teams ■ Member of the Senior Management Team, which is responsible for the firms’ day-to-day operations and long-term strategic direction ■ Member of the Corporate Governance Committee ○ Relevant experience began in 1996 ○ Joined Brandes Investment Partners in 1996 ○ Prior Career Highlights ■ Senior Accountant, KPMG ● Education and Skills ○ MBA from the Fuqua School of Business at Duke University ○ BS in accounting from the University of La Verne ○ Certified Public Accountant (inactive) Michael Hutchens, CFA Global Opportunities Michael Hutchens, CFA Director, Investments Group Value Fund ● Experience Since inception ○ Limited partner of the firm’s parent company (2014) ○ Current Responsibilities ■ Director, Investments Group on the Financial Institutions Research Team, covering the commercial and investment banking industries in Japan, Europe and the Americas ■ Member of the Small-Mid Cap and All Cap Investment Committees ○ Relevant experience began in 1994 ○ Joined Brandes Investment Partners in 2001 ○ Prior Career Highlights ■ Bank examiner with the Federal Reserve System ● Education and Skills ○ MBA with a concentration in finance from Columbia Business School ○ BS in business with a concentration in finance from Indiana University Fund Management -54- Portfolio Managers Table of Contents - Equity Prospectus Portfolio Manager Length of Service with the Funds Business Experience During the Past Five Years Gerardo Zamorano, CFA Global Opportunities Gerardo Zamorano, CFA Director, Investments Group Value Fund ● Experience Since inception ○ Limited partner of the firm’s parent company (2014) ○ Current Responsibilities ■ Director, Investments Group, leading the research efforts in the telecommunications sector and covering telecom and media companies ■ Member of the Emerging Markets and All Cap Investment Committees ○ Relevant experience began in 1995 ○ Joined Brandes Investment Partners in 1999 ○ Prior Career Highlights ■ Assistant Investment Officer in the Latin America Department with the International Finance Corporation, part of the World Bank Group ○ Outside Interests ■ Investment committee member with the Museum of Contemporary Art of San Diego ● Education and Skills ○ MBA from the Kellogg Graduate School of Management of Northwestern University ○ BSE (magna cum laude) from the Wharton School of Business of the University of Pennsylvania ○ Fluent in Spanish and Portuguese Emerging Markets Value Fund All investment decisions for the Emerging Markets Value Fund are the responsibility of the Advisor’s Emerging Markets Investment Committee (“Emerging Markets Committee”). The voting members of the Committee are Mauricio Abadia, Douglas C. Edman, Christopher J. Garrett, Louis Y. Lau, and Gerardo Zamorano. Fund Management -55- Portfolio Managers Table of Contents - Equity Prospectus The Funds’ SAI provides additional information about the Emerging Markets Committee, including information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities of the Fund. Portfolio Manager Length of Service with the Fund Business Experience During the Past Five Years Mauricio Abadia Emerging Markets Value Mauricio Abadia Analyst Fund since ● Experience 2016 ○ Current Responsibilities ▪ Analyst on the Utilities Research Team, covering the global electric, gas and diversified utilities sectors ▪ Member of the Emerging Markets Investment Committee ▪ Member of the Brandes Institute Advisory Board ○ Relevant experience began in 2006 ○ Joined Brandes Investment Partners in 2010 ○ Prior Career Highlights ▪ Senior Consultant with Deloitte ● Education and Skills ○ MBA (with honors) from the Haas School of Business at the University of California, Berkeley ○ BS in systems engineering (with distinction) from the University of Virginia ○ Fluent in Spanish Doug Edman, CFA Emerging Markets Value Douglas C. Edman, CFA Director, Investments Group Fund and its ● Experience predecessor ○ Limited partner of the firm’s parent company private ○ Current Responsibilities investment fund ▪ Member of the Basic Materials Research Team, covering the oil & gas industry since 2006 ▪ Member of the Emerging Markets Investment Committee ○ Relevant experience began in 1990 ○ Joined Brandes Investment Partners in 1995 ○ Prior Career Highlights ▪ Credit Analyst with Goldman Sachs ▪ Project Engineer with Chevron ● Education and Skills ○ MBA in finance from the Wharton School of the University of Pennsylvania ○ BS in chemical engineering from the University of Southern California Fund Management -56- Portfolio Managers Table of Contents - Equity Prospectus Portfolio Manager Length of Service with the Fund Business Experience During the Past Five Years Christopher Garrett, CFA Emerging Markets Value Christopher J. Garrett, CFA Chief Executive Officer, Brandes Asia Fund and its ● Experience predecessor ○ Current Responsibilities private investment fund since 2002 ▪ Chief Executive Officer and Institutional Portfolio Manager for Brandes Investment Partners (Asia) Pte. Ltd. (“Brandes Asia”), which is headquartered in Singapore and is an affiliate of Brandes Investment Partners, L.P ▪ Member of the Emerging Markets Investment Committee ▪ Product Coordinator for the Emerging Markets Portfolio ○ Relevant experience began in 1990 ○ Joined Brandes Investment Partners in 2000 ○ Prior Career Highlights ▪ Portfolio Manager/Analyst with Dupont Capital Management ▪ Corporate Loan Officer with City National Bank ▪ Corporate Loan Officer with First Interstate Bank of California ● Education and Skills ○ MBA from Columbia University’s Columbia Business School ○ BS in finance from Arizona State University Louis Lau, CFA Emerging Louis Y. Lau, CFA Markets Value Director, Investments Group Fund and its ● Experience predecessor ○ Limited partner of the firm’s parent company private ○ Current Responsibilities investment fund ▪ Director, Investments Group on the Financial Institutions Research Team since 2008 ▪ Member of the Emerging Markets Investment Committee ▪ Product Coordinator for the Emerging Markets Portfolio ○ Relevant experience began in 1998 ○ Joined Brandes Investment Partners in 2004 ○ Prior Career Highlights ▪ Analyst with Goldman Sachs in investment banking and equity capital markets ● Education and Skills ○ MBA in finance and accounting (with honors) from the Wharton School of the University of Pennsylvania ▪ Director of Research and Portfolio Manager of the Wharton Investment Management Fund, a student-run, U.S. small-cap value fund ○ BBA in finance (with merit) from the National University of Singapore ○ Studied at the University of Michigan (Ann Arbor) and New York University ○ Fluent in Chinese Fund Management -57- Portfolio Managers Table of Contents - Equity Prospectus Portfolio Manager Length of Service with the Fund Business Experience During the Past Five Years Gerardo Zamorano, CFA Emerging Markets Value Gerardo Zamorano, CFA Director, Investments Group Fund and its ● Experience predecessor ○ Limited partner of the firm’s parent company private ○ Current Responsibilities investment fund since 2002 ▪ Director, Investments Group, leading the research efforts in the telecommunications sector and covering telecom and media companies ▪ Member of the Emerging Markets and All Cap Investment Committees ○ Relevant experience began in 1995 ○ Joined Brandes Investment Partners in 1999 ○ Prior Career Highlights ▪ Assistant Investment Officer in the Latin America Department with the International Finance Corporation, part of the World Bank Group ○ Outside Interests ▪ Investment committee member with the Museum of Contemporary Art of San Diego ● Education and Skills ○ MBA from the Kellogg Graduate School of Management of Northwestern University ○ BSE (magna cum laude) from the Wharton School of Business of the University of Pennsylvania ○ Fluent in Spanish and Portuguese International Small Cap Fund All investment decisions for the International Small Cap Fund are the responsibility of the Advisor’s Small Cap Investment Committee (“Small Cap Committee”).The voting members of the Small Cap Committee are Ralph Birchmeier, Luiz G. Sauerbronn, Yingbin Chen, and Mark Costa. The Funds’ SAI provides additional information about the Small Cap Committee, including information about the portfolio managers’ compensation, other accounts managed by the portfolio managers, and the portfolio managers’ ownership of securities of the Fund. Fund Management -58- Portfolio Managers Table of Contents - Equity Prospectus Portfolio Manager Length of Service with the Fund Business Experience During the Past Five Years Ralph Birchmeier, CFA International Small Cap Ralph Birchmeier, CFA Director, Investments Group Fund and its ● Experience predecessor ○ Limited partner of the firm’s parent company private ○ Current Responsibilities investment fund since 2002 ▪ Director, Investments Group and a Senior Analyst on the Financial Institutions Team, leading the firm’s research efforts in the financial institutions sector and covering the global financial services industry with an emphasis on insurance companies ▪ Member of both the Small Cap and All Cap Investment Committees ○ Relevant experience began in 1991 ○ Joined Brandes Investment Partners in 1999 ○ Prior Career Highlights ▪ Analyst on the Basic Materials Team with Brandes Investment Partners ▪ Portfolio Analyst with First Quadrant L.P. ▪ Certified Public Accountant with Arthur Andersen ● Education and Skills ○ MBA with an emphasis in finance (with honors) from Columbia University ○ BS in accounting from Loyola Marymount University Luiz G. Sauerbronn International Luiz G. Sauerbronn Small Cap Fund Director, Investments Group and its ● Experience predecessor ○ Limited partner of the firm’s parent company private ○ Current Responsibilities investment fund ▪ Director, Investments Group and a Senior Analyst on the Industrials Research Team since 2004 ▪ Member of the International Large Cap and Small Cap Investment Committees ▪ Member of the Corporate Governance Committee, which establishes proxy voting policies and provides assistance to the firm’s research teams and investment committees on controversial corporate governance issues ○ Relevant experience began in 1995 ○ Joined Brandes Investment Partners in 2001 ○ Prior Career Highlights ▪ Summer Associate with J.P. Morgan ▪ Manager of Mergers and Acquisitions Advisory Team with Banco Brascan (part of Brookfield Asset Management) in Brazil ▪ Trainee with Royal Dutch Shell ● Education and Skills ○ MBA from the Haas School of Business at the University of California, Berkeley ○ BS in economics from the Federal University of Rio de Janeiro Fund Management -59- Portfolio Managers Table of Contents - Equity Prospectus Portfolio Manager Length of Service with the Fund Business Experience During the Past Five Years Yingbin Chen, CFA International Small Cap Fund Yingbin Chen, CFA Director, Investments Group and its ● Experience predecessor ○ Limited partner of the firm’s parent company private ○ Current Responsibilities investment fund ▪ Director, Investments Group and Senior Analyst covering the technology area since 2005 ▪ Member of the Small Cap Investment Committee ○ Relevant experience began in 2001 ○ Joined Brandes Investment Partners in 2001 ○ Prior Career Highlights ▪ Technology Officer with Citicorp ▪ Technology Consultant with Hewlett Packard ● Education and Skills ○ International MBA (with high honors) from the University of Chicago Booth School of Business ○ MS in electrical engineering from Johns Hopkins University ○ Fluent in Chinese Mark Costa, CFA International Mark Costa, CFA Small Cap Fund Senior Analyst and its ● Experience predecessor ○ Current Responsibilities private investment fund ▪ Senior Analyst on the Industrials Team, covering the aerospace & defense, diversified industrial and residential construction industries since 2010 ▪ Member of the Small Cap Investment Committee ▪ Product Coordinator for the Small Cap Investment Committee ○ Relevant experience began in 2000 ○ Joined Brandes Investment Partners in 2000 ● Education and Skills ○ BS in finance with distinction from San Diego State University Fund Management -60- Portfolio Managers Table of Contents - Equity Prospectus Prior Advisor Performance – Global Opportunities Composite The following table sets forth composite performance data relating to the historical performance of private accounts managed by the Advisor that have investment objectives, policies, strategies and risks substantially similar to those of the Global Opportunities Value Fund.The data is provided to illustrate the past performance of the Advisor in managing substantially similar accounts as measured against specified market indices and does not represent the performance of the Global Opportunities Value Fund.Investors should not consider this performance data as an indication of future performance of the Global Opportunities Value Fund or of the Advisor. The composite performance data shown below were calculated in accordance with Global Investment Performance Standards (“GIPS”™)*.The composite includes all actual, fee-paying and non-fee-paying, fully discretionary private accounts (other than “wrap fee” program accounts) with assets of $1million or more managed for at least one month by the Advisor (as well as one pooled account which was fully funded at inception) for the periods indicated below that have investment objectives, policies, strategies and risks substantially similar to those of the Global Opportunities Value Fund.Cash and equivalents are included in the performance returns. All composite returns presented were calculated on a time-weighted and asset-weighted total return basis, including reinvestment of all dividends, interest and income, and realized and unrealized gains and losses.Gross returns do not give effect to investment advisory fees, which would reduce such returns.Net returns are shown net of the Fund’s ClassI shares’ total annual fund operating expenses, as shown in the “Summary Section” of this Prospectus.Class I shares expenses are higher than composite expenses, including any sales load on the prior accounts.All returns are net of brokerage commissions, execution costs and any applicable foreign withholding taxes, without provision for federal or state income taxes (if any). The private accounts that are included in the composite are not subject to the same types of expenses to which the Global Opportunities Value Fund is subject, nor to the diversification requirements, specific tax restrictions and investment limitations imposed on the Fund by the Investment Company Act or Subchapter M of the Internal Revenue Code.Consequently, the performance results for the composite could have been adversely affected if the private accounts included in the composite had been regulated as investment companies under the federal securities laws. GIPS standards for the calculation of total return differ from the standards required by the Securities and Exchange Commission for calculation of average annual total return.Investors should be aware that the use of a methodology different from that used below to calculate performance could result in different performance data. *GIPS is a set of standards promulgated by the CFA Institute, a global non-profit membership and education organization that, among other things, has formulated a set of performance presentation standards for investment advisors. The GIPS performance presentation standards are intended to promote full and fair presentations by investment advisors of their performance results, and ensure uniformity in reporting so that performance results of investment advisors are directly comparable.The CFA Institute has not been involved in the preparation or review of this information in this prospectus. Fund Management
